EXHIBIT 10.85

OFFICE LEASE AGREEMENT

     This Office Lease Agreement (the “Lease”) is made and entered into as of
the 29th day of September, 2008 (the “Effective Date”), by and between CORPORATE
RIDGE, L.L.C., a Delaware limited liability company, as Landlord, and AMERICAN
TELECONFERENCING SERVICES, LTD. d/b/a PREMIERE GLOBAL SERVICES, as Tenant.

     The parties hereto acknowledge that the City of Olathe, Kansas (the “City”)
is the fee owner of the Land and Building in connection with the issuance of
certain industrial revenue bonds (“IRBs”) in an amount not to exceed
$14,300,000.00 to accomplish tax abatement for this project. In connection with
the issuance of the IRBs, Landlord leases the Land and Building from the City
pursuant to a certain lease agreement (the “Prime Lease”) in connection
therewith. Accordingly, this Lease will be a sublease and will be subject to the
terms and conditions of the Prime Lease and other documents associated with the
IRBs, and the parties hereto shall execute such documentation reasonably
thereunder.

BASIC TERMS

     The following Basic Terms are applied under and governed by the particular
section(s) in this Lease pertaining to the following information:

1. Premises: (See Section 1.1) The entire Building known as Corporate Ridge I
located within Corporate Ridge Office Park in the City of Olathe, Johnson
County, Kansas, consisting of 88,050 rentable square feet. The Premises is
legally described on EXHIBIT “B” and depicted on the preliminary site plan
attached hereto as EXHIBIT “C.”   2. Commencement Date: December 1, 2008   3.
Expiration Date: 120 months following the Commencement Date   4. Lease Term: 120
months (see Section 1.2)   5. Renewal Term: Two (2) options of five (5) years
each at then prevailing market rate (see Section 1.4)   6. Basic Rent: (See
Section 2.1)  


Months Annual Basic Rent Monthly Installments   (per rentable square foot)  
1-12     (December 1, 2008 – November 30, 2009) $23.14 $169,789.75   13-19    
(December 1, 2009 – June 30, 2010) $0.00 $0.00   20-60     (July 1, 2010 -
November 30, 2013) $23.14 $169,789.75   61-120     (December 1, 2013 - November
30, 2018) $24.77 $181,749.88


7. Initial Tenant’s Share of Excess
Expenses Percentage: 100%

- 1 -

--------------------------------------------------------------------------------

8. Expense Stop: $6.80 per rentable square foot.   9. Allowances: Tenant shall
receive an allowance in the amount of $42.76 per rentable square foot of the
Premises as its Improvement Allowance, plus any mutually-agreed upon credits
relating to lobby finish and Building scope changes.   10. Current Property
Manager/Rent
Payment Address: Corporate Ridge, L.L.C.
c/o Opus Northwest, L.L.C.
460 Nichols Road, Suite 300
Kansas City, Missouri 64112
Attn: Mr. Doug Grossenbacher   11. Address of Landlord for Notices: Corporate
Ridge, L.L.C.
c/o Opus Northwest, L.L.C.
10350 Bren Road West
Minnetonka, Minnesota 55343
Attn: Mr. John Solberg         With a copy to: Corporate Ridge, L.L.C.
10350 Bren Road West
Minnetonka, Minnesota 55343
Attn: Legal Department         With a copy to: Corporate Ridge, L.L.C.
c/o Opus Northwest, L.L.C.
460 Nichols Road, Suite 300
Kansas City, Missouri 64112
Attn: Mr. David M. Harrison, Vice President     With a copy to: Property Manager
at the address described in Section 10 of the Basic Terms.   12. Address of
Tenant for Notices: Premiere Global Services, Inc.
3280 Peachtree Road; Suite 1000
Atlanta, GA 30305
Attention: Vice President – Corporate Real Estate         With a copy to:
Premiere Global Services, Inc.
3280 Peachtree Road; Suite 1000
Atlanta, GA 30305
Attention: Legal Services Department       Husch Blackwell Sanders LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Attn: John Crossley, Esq.

 

13. Broker(s): (See Section 18.11) Landlord’s Broker: Colliers Turley Martin
Tucker
Tenant’s Broker: Kessinger/Hunter & Company, L.C.   14. Guarantor: Premiere
Global Services, Inc., a Georgia corporation   15. Security Deposit: Not
Applicable

- 2 -

--------------------------------------------------------------------------------

16. Expansion Rights: See EXHIBIT “I” attached hereto.   17. Exhibits: Exhibit
“A” - Definitions
Exhibit “B” - Legal Description of the Land Exhibit
“C” - Preliminary Site Plan Exhibit
“D” - Commencement Date Memorandum Exhibit
“E” - Building Rules Exhibit
“F” - Landlord’s Improvements Exhibit
“F-1” - Landlord’s Outline Plans and Specifications Exhibit
“G” - Lease Guaranty Exhibit
“H” - Tenant’s Improvements Exhibit
“H-1” - Tenant Improvement Guidelines Exhibit
“I” - Expansion Rights Exhibit
“J” - Form of Standby Generator License Exhibit
“K” - Form of Subordination, Non-Disturbance and Attornment Agreement

- 3 -

--------------------------------------------------------------------------------

 

DEFINITIONS

     Capitalized terms used in this Lease have the meanings ascribed to them on
the attached EXHIBIT “A.”

     ARTICLE 1. LEASE OF PREMISES, LEASE TERM AND ACCEPTANCE OF PREMISES

     1.1 Premises and Landlord’s Improvements. In consideration of the mutual
covenants this Lease describes and other good and valuable consideration,
Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, upon and subject to the terms, covenants and conditions set forth in
this Lease, but subject to the Prime Lease. The parties hereto acknowledge and
agree that the Lease Guaranty from the Guarantor (as stated in the Basic Terms)
is material to Landlord’s agreement to enter into this Lease and must remain in
full force and effect during the entire Lease Term. The rentable area of the
Premises is the rentable area specified in the Basic Terms. Landlord will
provide, at no cost to Tenant, the Landlord’s Improvements (as defined in
EXHIBIT “A” below). Further, Tenant shall have two (2) five-year renewal options
in accordance with Section 1.6 below.

     1.2 Term, Delivery and Commencement.

          1.2.1. Landlord will use best efforts to substantially complete the
Landlord’s Improvements listed on the Outline Plans and Specifications attached
hereto as EXHIBIT “F-1”, the additional Landlord’s Improvements listed on
EXHIBIT “F” and the Tenant’s Improvements listed on EXHIBIT “G” on or before
December 1, 2008, but subject to Force Majeure and Tenant Delay. Tenant shall be
entitled to install Tenant’s furniture, fixtures and equipment after the
Commencement Date. Any delay in the substantial completion of the Landlord’s
Improvements and/or the Tenant’s Improvements shall not cause a delay in the
Commencement Date, which is fixed at December 1, 2008. If the Landlord’s
Improvements and/or the Tenant’s Improvements are not substantially completed by
the Commencement Date, then Landlord shall use best efforts to substantially
complete the same immediately thereafter.

          1.2.2. Landlord will deliver to Tenant (within a reasonable time after
the Commencement Date) the Commencement Date Memorandum with all blanks relating
to dates completed with dates Landlord derives in accordance with this Lease.
Tenant, within twenty (20) days after receipt from Landlord, will execute and
deliver to Landlord the Commencement Date Memorandum.

     1.3 Acceptance of Premises. Except for the Warranty Terms and as otherwise
set forth in this Lease, Tenant acknowledges that neither Landlord nor any
agent, contractor or employee of Landlord has made any representation or
warranty of any kind with respect to the Premises, the Building or the Property,
specifically including, but not limited to, any representation or warranty of
suitability or fitness of the Premises, Building or the Property for any
particular purpose. Other than for Landlord’s maintenance or repair obligations
under Section 7 of this Lease, Tenant’s occupancy of the Premises establishes
Tenant’s acceptance of the Premises, the Building and the Property in an “AS IS
- WHERE IS” condition, subject to the Warranty Terms and other terms and
conditions set forth in Article 17 below. Tenant must strictly comply with the
provisions of this Section 1.3 and Article 17 below. Based solely on the
temporary certificate of occupancy or permanent certificate of occupancy to be
issued by the City of Olathe, Kansas (the “City”) on or about the Commencement
Date, Landlord represents and warrants that, as of the date that the permit was
issued for the Building shell based upon the final, approved development plan
(and as interpreted by the City), the Premises shall comply with all applicable
Laws (as hereinafter defined), including, without limitation the Americans With
Disabilities Act, other than zoning ordinances and other Laws specific to
Tenant’s use of the Premises.

     1.4 Extension of Term.

          1.4.1. Provided that as of the time of the giving of the First Renewal
Notice and the Commencement Date of the First Renewal Term (as those terms are
hereinafter defined), (x) Tenant or a Related Assignee is the Tenant originally
named herein, (y) Tenant or its Related Assignee leases the entire Building and
the Lease Guaranty from Guarantor remains in full force and effect, and (z) no
uncured Event of Default exists, subject to available notice and cure rights,
then Tenant shall have the right to extend the Lease Term for an additional term
of five (5) years (such additional term is hereinafter called the “First Renewal
Term”) commencing on the day

- 4 -

--------------------------------------------------------------------------------

following the expiration of the Lease Term (hereinafter referred to as the
“Commencement Date of the First Renewal Term”). Tenant shall give Landlord
written notice (hereinafter called the “First Renewal Notice”) of its election
to extend the term of the Lease Term at least twelve (12) months prior to the
scheduled expiration date of the Lease Term.

          1.4.2. Provided that as of the time of the giving of the Second
Renewal Notice and the Commencement Date of the Second Renewal Term (as those
terms are hereinafter defined) (x) Tenant or a Related Assignee is the Tenant
originally named herein, (y) Tenant or its Related Assignee leases the entire
Building and the Lease Guaranty from Guarantor remains in full force and effect,
and (z) no uncured Event of Default exists, subject to available notice and cure
rights, and provided Tenant has exercised its option for the First Renewal Term,
then Tenant shall have the right to extend the Lease Term for an additional term
of five (5) years (such additional term is hereinafter called the “Second
Renewal Term”) commencing on the day following the expiration of the First
Renewal Term (hereinafter referred to as the “Commencement Date of the Second
Renewal Term”). Tenant shall give Landlord written notice (hereinafter called
the “Second Renewal Notice”) of its election to extend the term of the Lease
Term at least twelve (12) months prior to the scheduled expiration date of the
First Renewal Term. The First Renewal Term and the Second Renewal Term shall be
collectively referred to hereinafter as the “Renewal Term.” The First Renewal
Notice and the Second Renewal Notice are collectively referred to herein as the
“Renewal Notice.”

          1.4.3. The Basic Rent payable by Tenant to Landlord during the First
Renewal Term and the Second Renewal Term shall be equal to ninety-five percent
(95%) of the then-prevailing market rate for comparable space in comparable
buildings in the vicinity of the Building (built after 2007 and of similar class
and quality in the South Johnson County submarket), taking into account the size
of the Lease, the length of the renewal term, credit of Tenant and Guarantor,
costs of any Tenant’s Improvements, all market concessions, including allowances
and free rent periods, and after such comparable buildings are adjusted upward
to reflect fully assessed and fully taxed buildings (collectively defined herein
as the “Fair Market Basic Rent”); provided in no event shall Landlord be
required to accept a renewal of the Lease if the calculation of 95% of Fair
Market Basic Rent during the Renewal Term is less than the then-current rental
rate (unless otherwise agreed to by Landlord in writing at Landlord’s sole
discretion).

          1.4.4. Landlord shall provide Tenant with its determination of Fair
Market Basic Rent within the ten (10) days of Tenant’s election to exercise a
renewal option. If Tenant disputes Landlord’s determination of Fair Market Basic
Rent for an extension of the Term, Tenant will deliver notice of such dispute,
together with Tenant’s proposed Fair Market Basic Rent, to Landlord within
twenty (20) days of Tenant’s receipt of Landlord’s determination. The parties
will then attempt in good faith to agree upon the Fair Market Basic Rent. If the
parties fail to agree within twenty (20) days, then either party shall be
entitled to give notice (the “Arbitration Notice”) to the other electing to have
the Fair Market Basic Rent selected by an appraiser as provided in this section.
Upon delivery and receipt of such Arbitration Notice, the parties will within
seven (7) days thereafter mutually appoint an appraiser who will select (in the
manner set forth below) the Fair Market Basic Rent (the “Deciding Appraiser”).
The Deciding Appraiser must have at least five years of full-time commercial
appraisal experience with Properties comparable to the Property and be a member
of the American Institute of Real Estate Appraisers or a similar appraisal
association. The Deciding Appraiser may not have any material financial or
business interest in common with either of the parties. If Landlord and Tenant
are not able to agree upon a Deciding Appraiser within such seven (7) days, each
party will within five (5) days thereafter separately select an appraiser
meeting the criteria set forth above, which two appraisers will, within seven
(7) days of their selection, mutually appoint a third appraiser meeting the
criteria set forth above to be the Deciding Appraiser. Within seven (7) days of
the appointment (by either method) of the Deciding Appraiser, Landlord and
Tenant will submit to the Deciding Appraiser their respective determinations of
Fair Market Basic Rent and any related information. Within twenty-one (21) days
of such appointment of the Deciding Appraiser, the Deciding Appraiser will
review each party’s submittal (and such other information as the Deciding
Appraiser deems necessary) and will select, in total and without modification,
the submittal presented by either Landlord or Tenant as the Fair Market Basic
Rent. If the Deciding Appraiser timely receives one party’s submittal, but not
both, the Deciding Appraiser must designate the submitted proposal as the Fair
Market Basic Rent for the applicable extension of the Term. Any determination of
Fair Market Basic Rent made by the Deciding Appraiser in violation of the
provisions of this section shall be beyond the scope of authority of the
Deciding Appraiser and shall be null and void. If the determination of Fair
Market Basic Rent is made by a Deciding Appraiser, Landlord and Tenant will each
pay, directly to the Deciding Appraiser,

- 5 -

--------------------------------------------------------------------------------

one-half (½) of all fees, costs and expenses of the Deciding Appraiser. Landlord
and Tenant will each separately pay all costs, fees and expenses of their
respective additional appraiser (if any) used to determine the Deciding
Appraiser; provided in no event shall Landlord be required to accept a renewal
of the Lease if the calculation of 95% of Fair Market Basic Rent during the
Renewal Term is less than the then-current rental rate (unless otherwise agreed
to by Landlord in writing at Landlord’s sole discretion).

     Notwithstanding anything to the contrary set forth above, the final
determination of Fair Market Basic Rent determined in connection with this
Section 1.4.4 (the “Arbitrated Rental Rate”) must be completed within ninety
(90) days after receipt of the Arbitration Notice (but in no event less than
eight (8) months prior to the expiration date of the Lease). Tenant shall have
the right to terminate its option to renew hereunder in the event Tenant is not
satisfied with the Arbitrated Rental Rate (as determined by Tenant in its sole
discretion); provided: (i) Tenant must elect not to renew within thirty (30)
days after receipt of the Arbitrated Rental Rate as provided in this Section 1.4
and (ii) the Lease shall be automatically extended by one hundred eighty (180)
days at the greater of: (i) the Basic Rent applicable to the last year of the
immediately preceding Lease Term and (ii) the Arbitrated Rental Rate (the
“Interim Rental Rate”) in order to provide Tenant with time to relocate - in
which event Landlord and Tenant shall execute an amendment to the Lease which
evidences the 180-day extension and the Interim Rental Rate through such 180-day
extended term.

          1.4.5. The determination of Basic Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for operating expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such operating expenses and
other items with respect to the Premises during each Renewal Term; provided,
however, the Expense Stop should be taken into consideration by the appraiser(s)
in determining the Fair Market Basic Rent under Section 1.4.4 above).

          1.4.6. Except for the Basic Rent as determined above, Tenant’s
occupancy of the Premises during each Renewal Term shall be on the same terms
and conditions as are in effect immediately prior to the expiration of the
initial Lease Term or the First Renewal Term, as applicable, and such renewal
must be for the entire Building (which includes any space added to the
Premises); provided, however, Tenant shall have no further right to any
allowances, credits or abatements or any options to renew or extend the Lease.

          1.4.7. If Tenant does not give a particular Renewal Notice within the
periods set forth above or if Tenant fails to satisfy the conditions precedent
to exercise any of its Renewal Options, Tenant’s right to extend the Lease Term
shall automatically terminate. Time is of the essence as to the giving of each
Renewal Notice.

          1.4.8. Landlord shall have no obligation to refurbish or otherwise
improve the Premises for any of the Renewal Terms. The Premises shall be
tendered on the Commencement Date of each Renewal Term in “as is” condition.

          1.4.9. If the Lease is extended for a Renewal Term, then Landlord
shall prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term for the applicable Renewal Term and the other
provisions applicable thereto (the “Amendment”).

          1.4.10. If Tenant exercises its right to extend the term of the Lease
for the Renewal Terms pursuant to this Section, the term “Lease Term” as used in
the Lease, shall be construed to include, when practicable, the applicable
Renewal Term except as provided in Section 1.4.8 above.

ARTICLE 2. RENTAL AND OTHER PAYMENTS

     2.1 Basic Rent. Tenant will pay Basic Rent in monthly installments to
Landlord, in advance, without offset or deduction, except as otherwise
specifically set forth herein, commencing on the Commencement Date and
continuing on the first day of each and every calendar month after the
Commencement Date during the Term through and including the Expiration Date.
Notwithstanding the above, Tenant shall pay Landlord an amount equal to the
first month’s Basic Rent on or before December 1, 2008. Tenant will make all
Basic Rent payments to Landlord in care of Property Manager at the address
specified in the Basic Terms or at such other place or in such

- 6 -

--------------------------------------------------------------------------------

other manner as Landlord may from time to time designate in writing no later
than ten (10) days prior to the date such payment is due. Tenant will make all
Basic Rent payments without Landlord’s previous demand, invoice or notice for
payment. Landlord and Tenant will prorate, on a per diem basis, Basic Rent for
any partial month within the Term.

     2.2 Additional Rent. Article 3 of this Lease requires Tenant to pay certain
Additional Rent pursuant to estimates Landlord delivers to Tenant. Tenant will
make all payments of estimated Additional Rent in accordance with Section 3.3
without deduction or offset and without Landlord’s previous demand or notice for
payment. Except as specifically set forth in this Lease, Tenant will pay all
other Additional Rent described in this Lease that is not estimated under
Section 3.3 within thirty (30) days after receiving Landlord’s invoice for such
Additional Rent. Tenant will make all Additional Rent payments to the same
location and, except as described in the previous sentence, in the same manner
as Tenant’s Basic Rent payments.

     2.3 Delinquent Rental Payments. If Tenant does not pay any installment of
Basic Rent, Additional Rent or any other payment due under this Lease within
three (3) Business Days after the date such payment is due, Tenant will pay
Landlord an additional amount equal to (a) interest on the delinquent payment
calculated at the Maximum Rate from the date when the payment is due through the
date the payment is made, and (b) a late payment charge equal to five percent
(5%) of the amount of the delinquent payment; provided that Tenant shall be
entitled to written notice from Landlord and a three (3) Business Day grace
period once each calendar year prior to the imposition of any such default
interest or late payment charge. Landlord’s right to such compensation for the
delinquency is in addition to all of Landlord’s rights and remedies under this
Lease, at law or in equity.

     2.4 Independent Obligations. Notwithstanding any contrary term or provision
of this Lease, Tenant’s covenant and obligation to pay Rent is independent from
any of Landlord’ covenants, obligations, warranties or representations in this
Lease. Tenant will pay Rent without any right of offset or deduction, except as
otherwise set forth herein.

     2.5 Security Deposit. Intentionally Deleted.

ARTICLE 3. OPERATING EXPENSES AND PROPERTY TAXES

     3.1 Payment of Excess Expenses. Tenant will pay, as Additional Rent and in
the manner this Article 3 describes, Tenant’s Share of Excess Expenses for each
and every calendar year of the Term. Landlord will prorate Tenant’s Share of
Excess Expenses for the calendar year in which the Lease commences or terminates
as of the Commencement Date or termination date, as applicable, on a per diem
basis based on the number of days of the Term within such calendar year.

     3.2 Estimation of Tenant’s Share of Excess Expenses. Landlord will deliver
to Tenant a written estimate of the following for each calendar year of the
Term: (a) Property Taxes, (b) Operating Expenses, (c) Excess Expenses, (d)
Tenant’s Share of Excess Expenses Percentage and (e) the annual and monthly
Additional Rent attributable to Tenant’s Share of Excess Expenses.

     3.3 Payment of Estimated Tenant’s Share of Excess Expenses. Tenant will pay
the amount Landlord estimates as Tenant’s Share of Excess Expenses under Section
3.2 for each and every calendar year of the Term in equal monthly installments,
in advance, commencing on the Commencement Date and continuing on the first day
of each and every month during the Term through and including the Expiration
Date. If Landlord has not delivered the estimates to Tenant by the first day of
January of the applicable calendar year, Tenant will continue paying Tenant’s
Share of Excess Expenses based on Landlord’s estimates for the previous calendar
year. When Tenant receives Landlord’s estimates for the current calendar year,
Tenant will pay the estimated amount (less amounts Tenant paid to Landlord in
accordance with the immediately preceding sentence) in equal monthly
installments over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year. Notwithstanding anything to the contrary contained in this
Article 3, beginning in the second calendar year of the Lease Term, Tenant’s
Share of Operating Expenses which are not considered “Non-Controllable Operating
Expenses” (as defined below), shall not increase by more than five percent (5%)
per annum on a cumulative, compounded basis from the first calendar year during
the Lease Term, which cap shall specifically exclude all charges and costs for
Property Taxes, insurance premiums for Landlord’s

- 7 -

--------------------------------------------------------------------------------

property insurance, utility costs, snow removal and non-routine repairs and
maintenance which are not the result of Landlord’s negligence (but which are
recoverable under the definition of “Operating Expenses”) (collectively,
“Non-controllable Operating Expenses”), for which there shall be no cap at any
time during the Lease Term. For purposes of the foregoing cap, all categories of
Operating Expenses shall be determined on an aggregate basis and not on an
individual basis.

          3.3.1. Re-Estimation and Adjustment. Landlord may re-estimate Excess
Expenses from time to time during the Term; however, such re-estimate may occur
no more than once every calendar year. In such event, Landlord will re-estimate
the monthly Additional Rent attributable to Tenant’s Share of Excess Expenses to
an amount sufficient for Tenant to pay the re-estimated monthly amount over the
balance of the calendar year. Landlord will notify Tenant of the re-estimate and
Tenant will pay the re-estimated amount in the manner provided in the last
sentence of Section 3.3.

     3.4 Confirmation of Tenant’s Share of Excess Expenses. Within one hundred
twenty (120) days after the end of each calendar year within the Term, Landlord
will determine the actual amount of Excess Expenses and Tenant’s Share of Excess
Expenses for the expired calendar year and deliver to Tenant a written statement
of such amounts. If Tenant paid less than the actual amount of Tenant’s Share of
Excess Expenses specified in the statement, Tenant will pay the difference to
Landlord as Additional Rent in the manner Section 2.2 describes. If Tenant paid
more than the actual amount of Tenant’s Share of Excess Expenses specified in
the statement, Landlord, at Landlord’s option, will either (a) refund the excess
amount to Tenant, within thirty (30) days after the date of such determination,
or (b) credit the excess amount against Tenant’s next due monthly installment or
installments of Rent. Landlord shall maintain books and records of Operating
Expenses for a period of two (2) years following the end of each calendar year.

     3.5 Tenant’s Right to Audit. If (a) no uncured Event of Default exists
under this Lease, (b) Tenant disputes Landlord’s determination of the actual
amount of Excess Expenses or Tenant’s Share of Excess Expenses for any calendar
year and (c) Tenant delivers to Landlord written notice of the dispute within
one (1) year after Landlord’s delivery of the statement of such amount under
this Article 3, then Tenant (but not any subtenant or assignee, other than an
Affiliate), at its sole cost and expense, upon prior written notice and during
regular business hours at a time and place reasonably acceptable to Landlord
(which may be the location where Landlord or Property Manager maintains the
applicable records), may audit, or cause an auditor to audit, Landlord’s records
relating to the disputed amounts and produce a report detailing the results of
the audit. No auditor retained by Tenant to conduct an audit under this Section
3.5 shall be paid on a contingency fee basis. Tenant’s objection to Landlord’s
determination of Excess Expenses or Tenant’s Share of Excess Expenses is deemed
withdrawn unless Tenant completes and delivers a copy of the audit report to
Landlord within 90 days after the date Landlord makes the records available to
Tenant. If the audit report shows that the amount Landlord charged Tenant for
Tenant’s Share of Excess Expenses was greater than the amount this Article 3
obligates Tenant to pay, then, unless Landlord contests the results of the audit
report, Landlord will refund the excess amount to Tenant within 10 Business Days
after Landlord receives a copy of the audit report. If the audit report shows
that the amount Landlord charged Tenant for Tenant’s Share of Excess Expenses
was less than the amount this Article 3 obligates Tenant to pay, Tenant, within
10 Business Days after receiving the audit report, will pay to Landlord, as
Additional Rent, the difference between the amount Tenant paid and the amount
stated in the audit report. If Landlord contests the results of Tenant’s audit
report, a final determination shall be made by an independent certified public
accountant, who shall have no material business or financial interest in common
with either of the parties, selected by Landlord, but reasonably acceptable to
Tenant, and said accountant shall take into consideration (but not be bound by)
the findings of Tenant’s audit report. Pending resolution of any audit under
this section, Tenant will continue to pay to Landlord the estimated amounts of
Tenant’s Share of Excess Expenses in accordance with this Article 3. If the
final audit shows that the amount Tenant paid for Tenant’s Share of the Excess
Expenses exceeded the amount this Article 3 obligates Tenant to pay by more than
10%, then Landlord shall be responsible for the reasonable cost of the audit,
provided the cost of such audit shall not exceed $3,000 (otherwise Tenant shall
be responsible for such audit cost). Tenant must keep all information it obtains
in any audit strictly confidential and may only use such information for the
limited purpose this section describes and for Tenant’s own account.

     3.6 Personal Property Taxes. Tenant, prior to delinquency, will pay all
taxes charged against Tenant’s trade fixtures and other personal property.
Tenant will use all reasonable efforts to have such trade fixtures and other
personal property taxed separately from the Property. If any of Tenant’s trade
fixtures and other personal

- 8 -

--------------------------------------------------------------------------------

property are taxed with the Property, Tenant will pay the taxes attributable to
Tenant’s trade fixtures and other personal property to Landlord as Additional
Rent.

     3.7 Landlord’s Right to Contest Property Taxes. Landlord shall also have
the right, but not the obligation, to contest the amount or validity, in whole
or in part, of any Property Taxes not contested by Tenant, by appropriate
proceedings conducted in the name of Landlord or in the name of Landlord and
Tenant. If Landlord elects to contest the amount or validity, in whole or in
part, of any Property Taxes, such contests by Landlord shall be at Landlord’s
expense, provided, however, that if the amounts payable by Tenant for Property
Taxes are reduced (or if a proposed increase in such amounts is avoided or
reduced) by reason of Landlord’s contest of Property Taxes, Tenant shall
reimburse Landlord for costs incurred by Landlord in contesting Property Taxes,
but such reimbursements shall not be in excess of the amount saved by Tenant by
reason of Landlord’s actions in contesting such Property Taxes.

     3.8 IRBs and Tax Abatement. As stated above, this Lease is subject to that
certain Prime Lease entered into with the City in connection with the tax
abatement which affects the Property. The real estate taxes have been approved
by the City to be abated by fifty-five percent (55%) of the current tax base and
Tenant’s Pro Rata Share of Property Taxes will accordingly decrease.
Notwithstanding the above, in the event such tax abatement does not occur or
ceases for any reason not related to Landlord’s default under the Prime Lease,
Tenant shall be responsible for the payment of its share of Property Taxes in
accordance with the terms of the Lease. Landlord acknowledges that Tenant has
informed it that Tenant has been granted abatement of sales taxes with respect
to Tenant’s leasehold improvements to be made to the Premises and Landlord
agrees to cooperate with Tenant in assisting Tenant in its ability to obtain
such abatement, including execution of applicable forms to the State of Kansas.

ARTICLE 4. USE

     4.1 Permitted Use and Parking. Tenant will not use the Premises for any
purpose other than general office purposes. Tenant shall be entitled to use all
parking in the Site Facilities which shall be at least a parking ratio of 4.75
cars per 1,000 rentable square feet of office space. Tenant shall be provided
access to the Premises on a 24 hour per day, seven day per week basis (but
subject to the Landlord services provided in Section 6.1 below and otherwise
subject to the terms and conditions of this Lease). There will be no separate
charge (other than costs included in Operating Expenses paid by Tenant
hereunder) for parking throughout the Term and any extensions. Landlord may not
grant any other party a right to use parking at the Property for any purpose
without Tenant’s consent. Although Landlord shall not be responsible for
enforcing Tenant’s parking rights against third parties, Landlord shall
reasonably cooperate with Tenant in Tenant’s efforts to enforce such parking
rights. Tenant shall have the right, at Tenant’s cost, to designate certain
parking spaces as reserved or visitor spaces; provided any such designation will
require Landlord’s approval in the event Tenant ever leases less than the entire
Building.

     Tenant will not knowingly use the Property or knowingly permit the Premises
to be used in violation of any Laws or in any manner that would (a) violate any
certificate of occupancy affecting the Property; (b) make void or voidable any
insurance now or after the Effective Date in force with respect to the Property;
(c) cause injury or damage to the Property or to the person or property of any
other tenant on the Property; (d) cause substantial diminution in the value or
usefulness of all or any part of the Property (reasonable wear and tear
excepted); or (e) constitute a public or private nuisance or waste. Other than
the permits required by Landlord to construct the Building and perform the
Tenant’s Improvements hereunder (and the subsequent issuance of a certificate of
occupancy), Tenant will obtain and maintain, at Tenant’s sole cost and expense,
all permits and approvals required under the Laws for Tenant’s use of the
Premises.

     4.2 Increased Insurance. Tenant will not knowingly do on the Property or
permit to be done on the Premises anything that will (a) increase the premium of
any insurance policy Landlord carries covering the Premises or the Property; (b)
cause a cancellation of or be in conflict with any such insurance policy; (c)
result in any insurance company’s refusal to issue or continue any such
insurance in amounts satisfactory to Landlord; or (d) subject Landlord to any
liability or responsibility for injury to any person or property by reason of
Tenant’s operations in the Premises or use of the Property. Tenant, at Tenant’s
sole cost and expense, will comply with all rules, orders, regulations and
requirements or insurers and of the American Insurance Association or any other
organization performing a similar function, provided that such rules and
regulations are made available to Tenant by

- 9 -

--------------------------------------------------------------------------------

Landlord, in advance. Tenant will reimburse Landlord, as Additional Rent, for
any additional premium charges for such policy or policies resulting from
Tenant’s failure to comply with the provisions of this section.

     4.3 Laws/Building Rules. This Lease is subject and subordinate to all Laws.
A copy of the current Building Rules is attached to this Lease as EXHIBIT “E.”
Landlord may not amend the Building Rules without Tenant’s consent which shall
not be unreasonably withheld; provided such consent is not necessary in
connection with changes in the Building Rules for life safety purposes and to
comply with Laws or if Tenant occupies less than 100% of the Building. This
Lease is also subject to the terms and conditions of the Prime Lease.

     4.4 Site Facilities. So long as Tenant leases the entire Building, Landlord
grants Tenant the exclusive right, to use the Site Facilities during the Term,
subject to all Laws. Notwithstanding the above, Landlord may (a) access the Site
Facilities for purposes of performing its obligations hereunder (such as snow
removal, landscaping, lawn maintenance and other maintenance and repair
obligations to the extent specifically set forth herein); (b) temporarily close
any portion of the Site Facilities (after reasonable advance notice to Tenant)
(i) for repairs or improvements or Alterations, (ii) to discourage unauthorized
use, or (iii) to prevent dedication or prescriptive rights; (c) impose and
revise reasonable Building Rules which do not impair Tenant’s rights under this
Lease concerning use of the Site Facilities, including, but not limited to, any
parking facilities comprising a portion of the Site Facilities subject to the
terms of Section 4.3 above; and (d) to grant utility easements or similar rights
over the Site Facilities and reasonable access to Landlord for any other reason
Landlord deems necessary in Landlord’s reasonable judgment so long as Tenant’s
right to access and use the Site Facilities are not unreasonably disturbed or
impeded.

ARTICLE 5. HAZARDOUS MATERIALS

     5.1 Compliance with Hazardous Materials Laws. Tenant will not cause any
Hazardous Material to be brought upon, kept or used on the Property in a manner
or for a purpose prohibited by or that could reasonably result in liability
under any Hazardous Materials Law. Tenant, at its sole cost and expense, will
comply with all Hazardous Materials Laws and prudent industry practice relating
to the presence, treatment, storage, transportation, disposal, release or
management of Hazardous Materials in, on, under or about the Property that
Tenant brings upon, keeps or uses on the Property and will notify Landlord of
any and all Hazardous Materials Tenant brings upon, keeps or uses on the
Property (other than small quantities of office cleaning or other office
supplies and similar materials as are customarily used by a tenant in the
ordinary course for the permitted use). On or before the Expiration Date or
earlier termination of this Lease, Tenant, at its sole cost and expense, will
completely remove from the Property (regardless whether any Hazardous Materials
Law requires removal), in compliance with all Hazardous Materials Laws, all
Hazardous Materials Tenant causes to be present in, on, under or about the
Property. Tenant will not take any remedial action in response to the presence
of any Hazardous Materials in on, under or about the Property, nor enter into
any settlement agreement, consent decree or other compromise with respect to any
Claims relating to or in any way connected with Hazardous Materials in, on,
under or about the Property, without first notifying Landlord of Tenant’s
intention to do so and affording Landlord reasonable opportunity to investigate,
appear, intervene and otherwise assert and protect Landlord’s interest in the
Property. Landlord, at its sole cost and expense, will comply with all Hazardous
Materials Laws and prudent industry practice relating to the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under or about the Property that Landlord brings upon, keeps
or uses on the Property and will notify Tenant of any and all Hazardous
Materials Landlord brings upon, keeps or uses on the Property (other than small
quantities of office cleaning or other office supplies as are customarily used
by a landlord in the ordinary course of operating and maintaining office
buildings and site facilities).

     5.2 Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Tenant or the Property that result from or in any
way relate to Tenant’s use of the Property immediately after receiving notice of
the same: (a) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened under any Hazardous
Materials Law; (b) any Claim made or threatened by any person relating to
damage, contribution, liability, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Material; and (c) any
reports made by any person, including Tenant, to any environmental agency
relating to any Hazardous Material, including any complaints, notices, warnings
or asserted violations. Tenant will also deliver to Landlord, as promptly as
possible and in any event within five (5) Business Days after Tenant first
receives or sends the same, copies of all Claims, reports, complaints, notices,
warnings or

- 10 -

--------------------------------------------------------------------------------

asserted violations relating in any way to the Premises or Tenant’s use of the
Premises. Upon Landlord’s written request, Tenant will promptly deliver to
Landlord documentation acceptable to Landlord reflecting the legal and proper
disposal of all Hazardous Materials removed or to be removed from the Premises
by Tenant. Any such documentation will list Tenant or its agent as a responsible
party and will not attribute responsibility for any such Hazardous Materials to
Landlord or Property Manager.

     5.3 Disclosure and Warning Obligations. Tenant acknowledges and agrees that
all reporting and warning obligations required under Hazardous Materials Laws
resulting from or in any way relating to Tenant’s use of the Premises or
Property are Tenant’s sole responsibility, regardless whether the Hazardous
Materials Laws permit or require Landlord to report or warn.

     5.4 Tenant Indemnification. Tenant releases and will indemnify, defend
(with counsel reasonably acceptable to Landlord), protect and hold harmless the
Landlord Parties from and against any and all Claims whatsoever arising or
resulting, in whole or in part, directly or indirectly, from the presence,
treatment, storage, transportation, disposal, release or management of Hazardous
Materials in, on, under, upon or from the Property (including water tables and
atmosphere) that Tenant brings upon, keeps or uses on the Premises or Property.
Tenant’s obligations under this section include, without limitation and whether
foreseeable or unforeseeable, (a) the costs of any required or necessary repair,
clean-up, detoxification or decontamination of the Property; (b) the costs of
implementing any closure, remediation or other required action in connection
therewith as stated above; (c) the value of any loss of use and any diminution
in value of the Property; and (d) consultants’ fees, experts’ fees and response
costs. Tenant’s obligations under this section survive the expiration or earlier
termination of this Lease.

     5.5 Landlord Indemnification. Landlord represents and warrants to Tenant
that, except as otherwise set forth on that certain Phase I environmental site
assessment report performed on the Land, to the best of Landlord’s knowledge, as
of the effective date of this Lease, no Hazardous Materials are present on, in
or under the land on which the Building is located. Landlord releases and will
indemnify, defend (with counsel reasonably acceptable to Tenant), protect and
hold harmless the Tenant Parties from and against any and all Claims whatsoever
arising or resulting, in whole or in part, directly or indirectly, from the
presence, treatment, storage, transportation, disposal, release or management of
Hazardous Materials in, on, under, upon or from the Property (including water
tables and atmosphere) other than matters for which Tenant has agreed to
indemnify Landlord pursuant to Section 5.4 hereof. Landlord’s obligations under
this section include, without limitation and whether foreseeable or
unforeseeable, (a) the costs of any required or necessary repair, clean-up,
detoxification or decontamination of the Property; (b) the costs of implementing
any closure, remediation or other required action in connection therewith as
stated above; (c) the value of any loss of use and any diminution in Tenant’s
leasehold interest in the Premises but only if caused by Landlord; and (d)
consultants’ fees, experts’ fees and response costs. Landlord’s obligations
under this section survive the expiration or earlier termination of this Lease.

ARTICLE 6. SERVICES

     6.1 Landlord’s Obligations. Except as otherwise requested by Tenant and
agreed to by Landlord, Landlord will provide the following services during
Business Hours, the costs of which are included as Operating Expenses (except to
the extent excluded in the definition set forth in Exhibit A), in a manner
consistent with buildings of similar class and quality in the South Johnson
County submarket:

          6.1.1. Janitorial service in the Premises five (5) times per week.

          6.1.2. Electrical energy to the Premises sufficient, in Landlord’s
reasonable judgment, for lighting and for operating personal computers and other
office machines and equipment for Permitted Use; provided the demand load for
such electrical energy will be a minimum of 6 watts per rentable square foot of
demand load for the Premises. Tenant will not use any equipment requiring
electrical energy in excess of wattages supplied by Landlord without receiving
Landlord’s prior written consent, which consent Landlord will not unreasonably
withhold but may condition on Tenant paying all costs of installing the
equipment and facilities necessary to furnish such excess energy and an amount
equal to the average cost per unit of electricity for the Building applied to
the excess use as reasonably determined either by an engineer selected by
Landlord or by submeter installed at Tenant’s expense. Any electrical energy
used for the Tenant Specified Areas (as defined in Section 6.1.3 below) shall be
charged to and shall be paid as Additional Rent by Tenant. Landlord will replace
all

- 11 -

--------------------------------------------------------------------------------

lighting bulbs, tubes, ballasts and starters within the Premises at Tenant’s
sole cost and expense unless the costs of such replacement are included in
Operating Expenses. If such costs are not included in Operating Expenses, Tenant
will pay such costs as Additional Rent. Landlord agrees not to charge a mark-up,
profit or overhead on utility charges or excess utility charges paid by Tenant
hereunder.

          6.1.3. During Business Hours, heating, ventilation and air
conditioning (“HVAC”) to the Premises sufficient to maintain in Landlord’s
reasonable judgment, comfortable temperatures in the Premises; provided such
temperatures are subject to the conditions and requirements of state and federal
energy regulatory bodies for non-residential buildings (including any Kansas
energy conservation standards) and the indoor air quality shall comply with the
ASHRAE standards 62-89. During non-Business Hours, Landlord will provide HVAC
service upon Tenant’s reasonable advance notice. Tenant will pay Landlord, as
Additional Rent, for such extended service on an hourly basis at the Landlord’s
actual cost (with no additional mark-up, profit or overhead charged by
Landlord). Notwithstanding the above, Tenant will require such HVAC service to
be provided on a 24 hours per day and 7 days a week basis for the following two
(2) spaces within the Building (referred to herein as the “Tenant Specified
Areas”); provided the additional cost of which shall be charged to and paid by
Tenant as Additional Rent: (1) The space consisting of the approximately 3,000
to 5,000 square foot raised floor telecom area located on the first floor of the
Building (as designated by Tenant); and (2) the space within the Building
identified by Tenant as its operations center (consisting of approximately
30,000 rentable square feet). Notwithstanding the above, Tenant shall be solely
responsible for the cost, ownership and maintenance of any supplemental HVAC
service to the Premises beyond the HVAC units provided as part of the Building
shell improvements.

          6.1.4. Hot and cold water from standard building outlets for lavatory,
restroom and drinking purposes.

          6.1.5. Landlord may limit the number of elevators in operation at
times other than Business Hours provided at least one (1) elevator shall be
operational at all times.

          6.1.6. The Building parking area shall be available for use
twenty-four (24) hours a day, every day of the year during the Term and shall be
illuminated when necessary. Further, Landlord shall keep and maintain the
Building parking area and all other Site Facilities in manner consistent with
buildings of similar class and quality in the South Johnson County submarket.

          6.1.7. Removing of ice and snow from the Site Facilities as necessary.

          6.1.8. Pest control in the Building and Site Facilities as necessary.

     6.2 Tenant’s Obligations. All utility bills will be included in Operating
Expenses and, unless specifically excluded therefrom, Tenant shall pay all costs
in connection therewith as Operating Expenses pursuant to the terms and
conditions of this Lease (and such utilities shall be considered
“Non-Controllable Operating Expenses” hereunder).

     6.3 Other Provisions Relating to Services. No interruption in, or temporary
stoppage of, any of the services this Article 6 describes is to be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises, nor does
any interruption or stoppage relieve Tenant from any obligation this Lease
describes, render Landlord liable for damages or entitle Tenant to any Rent
abatement, except as otherwise provided herein. Landlord has the right to select
the provider of any utility or service to the Property, which shall be subject
to the reasonable approval of Tenant; provided Tenant shall specifically have
the right to select the telecommunications provider to the Building, which
selection shall be provided to Landlord in sufficient time as to not cause any
delays in connection with the construction of the Building and Site Facilities.
In the event such service is within Landlord’s exclusive control or if such
service is interrupted based upon the negligence of Landlord or Landlord
Parties, and thereafter Landlord is unable to provide any service mentioned
above (unless caused by Tenant or Tenant Parties), and further, in the event
such inability renders the whole or a portion of the Premises untenantable or
unsuitable for the purposes intended hereunder for a period of five (5)
consecutive business days, Basic Rent and payments of Additional Rent for the
portion of the Premises rendered untenantable or unsuitable for the purposes
intended hereunder shall abate pro rata until such service is restored to such a
condition that the portion of the Premises affected is again rendered tenantable
or suitable.

- 12 -

--------------------------------------------------------------------------------

ARTICLE 7. MAINTENANCE AND REPAIR

     7.1 Landlord’s Obligations. Except as otherwise provided in this Lease,
Landlord will repair and maintain the following in good order, condition and
repair and in a manner consistent with buildings of similar class and quality in
the South Johnson County submarket: (a) the foundations, exterior walls,
structural systems, bearing walls, support beams, floor slabs, support columns,
window frames and roof of the Building; (b) the elevator, electrical,
mechanical, plumbing, heating and air conditioning systems, facilities and
components, electrical risers, telephone risers, plumbing risers, sprinkler
systems, air distribution systems, air handling systems, including VAV boxes,
electrical and mechanical lines and equipment associated therewith, elevators
and boilers; utility and trunk lines, tanks and transformers; (c) Site
Facilities, including the common entrances, corridors, loading docks, and the
parking area and access ways therefore; (d) exterior windows, doors, plate glass
and exterior wall surfaces of the Building; and (e) improvements to the Land,
including ditches, shrubbery, landscaping and fencing (collectively, the
“Landlord Obligations”). Neither Basic Rent nor Additional Rent will be reduced,
nor, subject to Section 10.5 below, will Landlord be liable, for loss or injury
to or interference with Tenant’s property, profits or business arising from or
in connection with Landlord’s performance of its obligations under this section.
Landlord acknowledges and agrees that the making and performance of Landlord’s
covenants and agreements in this Section 7.1 is a material inducement to Tenant
entering into this Lease. Landlord will maintain the Building and Site
Facilities in a condition comparable to buildings of similar class and quality
in the South Johnson County submarket and any repairs to the Building shall be
in compliance with Laws. Such maintenance and repair costs incurred by Landlord
in connection with the Landlord Obligations and otherwise under this Section 7.1
shall be included as part of the Operating Expenses, unless caused by the gross
negligence or willful misconduct of Landlord and unless excluded from the
definition of “Operating Expenses” as set forth herein.

     7.2 Tenant’s Obligations.

          7.2.1. Except as otherwise specifically provided in this Lease,
Landlord is not required to furnish any services or facilities, or to make any
repairs or Alterations, in, about or to the Premises or the Property. Except as
specifically described in Section 7.1 and Articles 11 and 12, Tenant assumes the
full and sole responsibility for the condition, operation, repair, replacement,
maintenance and management of the Premises. Except as specifically described in
Section 7.1 and Articles 11 and 12, Tenant, at Tenant’s sole cost and expense,
will keep and maintain the Premises (including, but not limited to, all
non-structural interior portions, systems and equipment; interior surfaces of
exterior walls; interior moldings, partitions and ceilings; and interior
electrical, lighting and plumbing fixtures, which plumbing fixtures are part of
the Tenant’s Improvements and not part of the Landlord’s Improvements) in good
order, condition and repair, reasonable wear and tear and damage from insured
casualties excepted. Tenant will keep the Premises in a neat and sanitary
condition and will not commit any nuisance or waste in, on or about the Premises
or the Property. If Tenant damages or injures the Site Facilities or any part of
the Property other than the Premises, Landlord will repair the damage and Tenant
will pay Landlord for all reasonable uninsured costs and expenses of Landlord in
connection with the repair as Additional Rent. Tenant is solely responsible for
and, to the fullest extent allowable under the Laws, releases and will
indemnify, protect and defend Landlord against (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from, the cost of repairing,
and any Claims resulting from, any penetrations or perforations of the roof or
exterior walls of the Building by Tenant (exclusive of the initial Tenant’s
Improvements performed by Landlord). Tenant will maintain the Premises in a
condition comparable to buildings of similar class and quality in the South
Johnson County submarket. Tenant’s repairs will be at least equal in quality and
workmanship to the original work and Tenant will make the repairs and perform
maintenance in accordance with all Laws.

          7.2.2. If any governmental authority requires any non-structural
Alteration to Premises as a result of Tenant’s particular use of the Premises or
as a result of any Alteration to the Premises made by or on behalf of Tenant, or
if Tenant’s particular use of the Premises subjects Landlord or the Property to
any obligation under any Laws, Tenant will pay the cost of all such
non-structural Alterations or the cost of compliance, as the case may be. If any
governmental authority requires any structural Alteration to Premises; Landlord
shall perform such structural Alteration (“Structural Alteration”). If the
Structural Alteration is a result of a specific action, employee or other
specific element of Tenant’s particular use of the Premises (as opposed to items
particular to office use in general) or as a result of any Alteration to the
Premises made by or on behalf of Tenant, the cost thereof (including, without
limitation, reasonable overhead and administrative costs) shall be paid by
Tenant within thirty (30) days after receiving Landlord’s invoice for such work;
provided, Tenant may request Landlord, at Landlord’s option, to

- 13 -

--------------------------------------------------------------------------------

amortize the cost of such Alteration over the remaining Term of the Lease and,
if agreed to by Landlord, the parties hereto shall execute an amendment to the
Lease which incorporates the amortization of such Structural Alterations into
the Lease. If any Structural Alteration to the Premises related to a zoning or
use requirements applicable to Tenant’s particular use which were not in effect
on the Commencement Date, then Landlord shall perform such Structural Alteration
and the cost thereof shall be included as “Operating Expenses” on an amortized
basis over its useful life on a straight line basis, such that the annual
amortized amount is included in Operating Expenses in each year during the
remainder of the Term as more fully provided herein. If the Alterations
referenced above are not structural, Tenant, at Tenant’s option, will either
make the Alterations at Tenant’s sole cost and expense in accordance with
Article 8 or request Landlord to make the Alterations at Tenant’s sole cost and
expense. Notwithstanding the above, based solely on the temporary certificate of
occupancy or permanent certificate of occupancy to be issued by the City on or
about the Commencement Date, Landlord represents and warrants that, as of the
date that the permit was issued for the Building shell based upon the final,
approved development plan (and as interpreted by the City), the Premises shall
comply with all applicable Laws (as hereinafter defined) including, without
limitation the Americans With Disabilities Act, other than zoning ordinances and
other Laws specific to Tenant’s use of the Premises.

ARTICLE 8. CHANGES AND ALTERATIONS

     8.1 Alterations; Access System. Tenant will not make any Structural
Alterations to the Premises or any Alterations to the Site Facilities without
Landlord’s approval which shall not be unreasonably withheld, conditioned or
delayed so long as (i) the purposed Alteration is non-structural in nature, (ii)
the purposed Alteration does not materially diminish the value of the Building,
and (iii) the purposed Alteration otherwise complies with the requirements of
this Article 8. Tenant will not make any other Alterations without Landlord’s
prior written consent, which consent Landlord will not unreasonably withhold or
delay; provided, however, that Landlord may require, as a condition of its
consent, that Tenant remove the Alterations at the end of the Term and repair
all damage caused by such removal; however, Alterations related to the initial
Tenant’s Improvements (including all wiring and cabling) shall not be removed
and Landlord shall not require such removal. If Tenant properly notifies
Landlord hereunder and Landlord fails to respond within thirty (30) days after
such written notice, then Landlord shall be deemed to consent to the proposed
Alterations. Along with any request for Landlord’s consent, Tenant will deliver
to Landlord plans and specifications for the Alterations and names and addresses
of all prospective contractors for the Alterations. If Landlord approves the
proposed Alterations, Tenant, before commencing the Alterations or delivering
(or accepting delivery of) any materials to be used in connection with the
Alterations, will deliver to Landlord for Landlord’s reasonable approval copies
of all contracts, proof of insurance required by Section 8.2, copies of any
contractor safety programs, copies of all necessary permits and licenses and
such other information relating to the Alterations as Landlord reasonably
requests. Tenant will construct all approved Alterations or cause all approved
Alterations to be constructed (a) promptly by a contractor Landlord approves in
writing in Landlord’s reasonable discretion, (b) in a good and workmanlike
manner, (c) in compliance with all Laws, (d) in accordance with all orders,
rules and regulations of the Board of Fire Underwriters having jurisdiction over
the Premises and any other body exercising similar functions, and (e) in full
compliance with all of Landlord’s rules and regulations applicable to third
party contractors, subcontractors and suppliers performing work at the Property.
Notwithstanding the above, Tenant shall be entitled to make non-structural
alterations and improvements to the interior portion of the Premises without
Landlord’s consent (“Minor Alterations”) so long as: (i) the aggregate cost of
such non-structural alterations and improvements do not exceed $10,000 per
calendar year; (ii) the Minor Alterations are constructed subject to all the
other terms of this Article 8 and (iii) Tenant provides Landlord with prior
written notice of any such Minor Alterations which exceed $2,500 per occurrence.

     The parties acknowledge that Tenant shall operate the Building’s access
system as determined by Tenant (and reasonably approved by Landlord), which
access system shall be installed at Tenant’s sole cost and expense; provided
Tenant may use its Improvement Allowance for such access system. Landlord shall
be provided access to the Building under Tenant’s access system (at no cost to
Landlord) for all purposes under this Lease. Tenant shall be permitted to tie
such system into Tenant’s standard access system on a national basis.

     8.2 Tenant’s Responsibility for Cost and Insurance. Tenant will pay the
cost and expense of all Alterations by or on behalf of Tenant, including,
without limitation, a reasonable charge for Landlord’s review, inspection and
engineering time, and for any painting, restoring or repairing of the Premises
or the Building such Alterations occasion. Prior to commencing any Alterations,
Tenant will deliver the following to Landlord in form

- 14 -

--------------------------------------------------------------------------------

and amount reasonably satisfactory to Landlord: (a) demolition (if applicable)
and payment and performance bonds, (b) builder’s “all risk” insurance in an
amount at least equal to the value of the Alteration; (c) evidence that Tenant
has in force commercial general liability insurance insuring against
construction related risks, in at least the form, amounts and coverages required
of Tenant under Article 10 and (d) copies of all applicable contracts and of all
necessary permits and licenses. The insurance policies described in clauses (b)
and (c) of this section must name Landlord, Landlord’s lender (if any) and
Property Manager as additional insureds.

     8.3 Construction Obligations and Ownership. Landlord may inspect
construction of the Alterations. Immediately after completing the Alterations,
Tenant will furnish Landlord with contractor affidavits, full and final lien
waivers and receipted bills covering all labor and materials expended and used
in connection with the Alterations. Tenant will remove any Alterations Tenant
constructs in violation of this Article 8 within ten (10) days after Landlord’s
written request and in any event prior to the expiration or earlier termination
of this Lease. All Alterations Tenant makes or installs (including all
telephone, computer and other wiring and cabling located within the walls of and
outside the Premises, but excluding all Tenant Personalty as defined in Section
16.1), shall become the property of Landlord and a part of the Building
immediately upon installation and, unless Landlord requires Tenant to remove the
Alterations and repair any damage caused by such removal by notifying Tenant at
the time Landlord consents to the Alterations, Tenant will surrender the
Alterations to Landlord upon the expiration or earlier termination of this Lease
at no cost to Landlord. In no event shall Tenant be required to remove the
initial Tenant’s Improvements at the expiration or earlier termination of the
Lease.

     8.4 Liens. Tenant will keep the Property free from any mechanics’,
materialmen’s, designers’ or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing thirty (30) days prior to commencing any Alterations in order to provide
Landlord the opportunity to record and post notices of non-responsibility or
such other protective notices available to Landlord under the Laws. If any such
liens are filed and Tenant, within fifteen (15) days after such filing, does not
release the same of record or provide Landlord with a bond or other security
satisfactory to Landlord protecting Landlord and the Property against such
liens, Landlord, without waiving its rights and remedies based upon such breach
by Tenant and without releasing Tenant from any obligation under this Lease, may
cause such liens to be released by any means Landlord deems proper, including,
but not limited to, paying the claim giving rise to the lien or posting security
to cause the discharge of the lien. In such event, Tenant will reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).

     8.5 Indemnification. To the fullest extent allowable under the Laws, Tenant
releases and will indemnify, protect, defend (with counsel reasonably acceptable
to Landlord) and hold harmless the Landlord Parties and the Property from and
against any Claims in any manner relating to or arising out of any Alterations
by Tenant or any other work performed, materials furnished or obligations
incurred by or for Tenant or any person or entity claiming by, through or under
Tenant.

ARTICLE 9. RIGHTS RESERVED BY LANDLORD

     9.1 Landlord’s Entry. Subject to the provisions of the last sentence of
this Section 9.1, Landlord and its authorized representatives may during
Business Hours and upon reasonable notice to Tenant enter the Premises to: (a)
inspect the Premises; (b) show the Premises to prospective purchasers and
mortgagees; (c) show the Premises to prospective tenants (but only during the
last twelve (12) months of the Term except in the case of emergency or at any
time following an Event of Default after any applicable notice and cure period
to the extent permitted by law); (d) post notices of non-responsibility or other
protective notices available under the Laws; or (e) exercise and perform
Landlord’s rights and obligations under this Lease. Landlord, in the event of
any emergency, may enter the Premises without notice to Tenant. Landlord’s entry
into the Premises is not to be construed as a forcible or unlawful entry into,
or detainer of, the Premises or as an eviction of Tenant from all or any part of
the Premises. Tenant will also permit Landlord (or its designees) to erect,
install, use, maintain, replace and repair pipes, cables, conduits, plumbing and
vents, and telephone, electric and other wires or other items, in, to and
through the Premises if Landlord determines that such activities are necessary
or appropriate for properly operating and maintaining the Building, to the
extent reasonably required by Landlord, provided Landlord shall use commercially
reasonable efforts not to disturb Tenant’s use and occupancy of the Building
(and will coordinate with Tenant if during Business Hours) and Landlord shall
use good faith efforts to coordinate any such activities with Tenant to minimize

- 15 -

--------------------------------------------------------------------------------

any impact on Tenant’s use and occupancy of the Building. Landlord shall
exercise commercially reasonable efforts to minimize interference with Tenant’s
business operation in connection with its rights under Section 9.1. Landlord
acknowledges that certain information and documentation at the Premises is
deemed confidential by Tenant and Landlord will refrain from disclosing the
contents of such information and documentation to any other party and shall use
commercially reasonable efforts to cause its employees, agents and contractors
to keep such information and documentation confidential. This provision shall
not apply to any information which Landlord can demonstrate it knew prior to the
date hereof or which Landlord receives independently from a third party who is
not precluded by law, contract or duty of confidentiality from disclosing it.

     9.2 Control of Property. Landlord reserves all rights respecting the
Property and Premises not specifically granted to Tenant under this Lease,
including, without limitation, the right to: (a) designate and approve all types
of signs, window coverings, internal lighting and other aspects of the Premises
and its contents that may be visible from the exterior of the Premises which
approval shall not be unreasonably withheld, conditioned, delayed or denied; (b)
close the Building after Business Hours, except that Tenant and its employees
and invitees may access the Premises after Business Hours in accordance with
such rules and regulations as Landlord and Tenant may mutually prescribe from
time to time for security purposes; (c) install and maintain pipes, ducts,
conduits, wires and structural elements within the Building; provided Landlord
shall use commercially reasonable efforts not to disturb Tenant’s use and
occupancy of the Building and Landlord shall use good faith efforts to
coordinate any such activities with Tenant to minimize any impact on Tenant’s
use and occupancy of the Building, and (d) retain and receive master keys or
pass keys to the Premises and all doors in the Premises. Landlord will hire a
service to conduct a drive-by patrol from time to time, which may include an
exterior door check. Notwithstanding the foregoing, or the provision of any
security-related services by Landlord, Landlord is not responsible for the
security of persons or property on the Property and Landlord is not and will not
be liable in any way whatsoever for any breach of security not solely caused by
the willful misconduct or gross negligence of Landlord, its agents or employees.

     9.3 Lock Box Agent/Rent Collection Agent; ACH Payments. Landlord, from time
to time, may designate a lock box collection agent or other person to collect
Rent. In such event, Tenant’s payment of Rent to the lock box collection agent
or other person is deemed to have been made (a) as of the date the lock box
collection agent or other person receives Tenant’s payment (if the payment is
not dishonored for any reason); or (b) if Tenant’s payment is dishonored for any
reason, the date Landlord or Landlord’s agent collects the payment. Neither
Tenant’s payment of any amount of Rent to the lock box collection agent or other
person nor Landlord’s or Landlord’s agent’s collection of such amount if the
payment is dishonored constitutes Landlord’s waiver of any default by Tenant in
the performance of Tenant’s obligations under this Lease or Landlord’s waiver of
any of Landlord’s rights or remedies under this Lease. If Tenant pays any amount
to the lock box collection agent or other person other than the actual amount
due Landlord, then Landlord’s or Landlord’s agent’s receipt or collection of
such amount does not constitute an accord and satisfaction, Landlord is not
prejudiced in collecting the proper amount due Landlord (or in pursuing any
rights or remedies available under this Lease, at law or in equity as a result
of Tenant’s failure to pay the full amount when due) and Landlord may retain the
proceeds of any such payment, whether restrictively endorsed or otherwise, and
apply the same toward amounts due and payable by Tenant under this Lease.
Further, if mutually agreed upon by Landlord and Tenant, Tenant hereby agrees to
pay Rent via electronic funds transfer payments (ACH payments) upon written
direction and instructions from Landlord.

     9.4 Relocation of Tenant. Intentionally deleted.

ARTICLE 10. INSURANCE AND CERTAIN WAIVERS AND INDEMNIFICATIONS

     10.1 Tenant’s Insurance Obligations. Tenant, at all times during the Term
and during any early occupancy period, at Tenant’s sole cost and expense, will
maintain the insurance this Section 10.1 describes.

          10.1.1. Commercial general liability insurance (providing coverage at
least as broad as the current ISO form) with respect to the Premises and
Tenant’s activities in the Premises and upon and about the Property, on an
“occurrence” basis, with single limit coverage of $5,000,000. Such insurance
must include specific coverage provisions or endorsements (a) for broad form
contractual liability insurance insuring Tenant’s obligations under this Lease;
(b) naming Landlord and Property Manager as additional insureds; (c) providing
Landlord with at least thirty (30) days prior notice of cancellation or
non-renewal; (d) waiving the insurer’s subrogation rights against

- 16 -

--------------------------------------------------------------------------------

all Landlord Parties; and (e) providing that the insurer has a duty to defend
all insureds under the policy (including additional insureds), and that defense
costs are paid in addition to and do not deplete the policy limits. Tenant may
provide such liability insurance under a blanket policy. Such insurance
maintained by Tenant shall be primary coverage to the extent Tenant has agreed
to indemnify, save harmless and/or release Landlord and Landlord Parties, or any
one or more of them, from liability for such claim or liability pursuant to any
other provision of this Lease, and as to such claim or liability, any insurance
maintained by Landlord shall be excess coverage and non-contributory.

          10.1.2. Property insurance on Tenant’s trade fixtures and other
personal property within the Premises and business income insurance covering
loss of income from Tenant’s business in the Premises, which insurance must
include specific coverage provisions or endorsements waiving the insurer’s
subrogation rights against all Landlord Parties.

          10.1.3. Such other insurance as may be required by any Laws from time
to time which other insurance shall be consistent with buildings of similar
quality in the South Johnson County submarket. If insurance obligations
generally required of tenants in similar space in similar office buildings in
the area in which the Premises is located increase or otherwise change, Landlord
may correspondingly increase or otherwise change Tenant’s insurance obligations
under this Lease.

          10.1.4. All of Tenant’s insurance will be written by companies rated
at least A/VII by A.M. Best Insurance Service. Tenant will deliver a certificate
of insurance using a standard ACORD form format, or equivalent certificate
(which equivalent must be reasonably satisfactory to Landlord), (a) on or before
the Commencement Date (and prior to any earlier occupancy by Tenant), (b) prior
to the expiration of any current policy or certificate, and (c) at such other
times as Landlord may reasonably request (such as a sale or refinancing of the
project). If Landlord allows Tenant to provide evidence of insurance by
certificate, Tenant will deliver an ACORD Form or equivalent certificate.
Tenant’s property insurance must permit waiver of subrogation as provided in
Section 10.3. Further, all of Tenant’s insurance must name the City, the trustee
and such other parties as additional insureds and shall otherwise comply with
the requirements under the IRBs.

          10.1.5. Notwithstanding any contrary language in this Lease and any
notice and cure rights this Lease provides Tenant, if Tenant fails to provide
Landlord with evidence of insurance as required under Section 10.1.4, Landlord
may assume that Tenant is not maintaining the insurance Section 10.1 requires
Tenant to maintain and Landlord may, but is not obligated to, without further
demand upon Tenant or notice to Tenant and without giving Tenant any cure right
or waiving or releasing Tenant from any obligation contained in this Lease,
obtain such insurance for Landlord’s benefit. In such event, Tenant will pay to
Landlord, as Additional Rent, all costs and expenses Landlord incurs obtaining
such insurance. Landlord’s exercise of its rights under this section does not
relieve Tenant from any default under this Lease.

          10.1.6. Landlord’s establishment of minimum insurance requirements is
not a representation by Landlord that such limits are sufficient and does not
limit Tenant’s liability under this Lease in any manner.

     10.2 Landlord’s Insurance Obligations. Landlord will (except for the
optional coverages and endorsements Section 10.2.1 describes) at all times
during the Term maintain the specific insurance this Section 10.2 describes. All
premiums and other costs and expenses Landlord incurs in connection with
maintaining its property insurance (including loss of rents) shall be included
in Operating Expenses. Insurance maintained by Landlord which is not related to
the Property shall not be included in Operating Expenses.

          10.2.1. Property insurance on the Building in an amount not less than
the full insurable replacement cost of the Building with a deductible of no more
than $100,000 insuring against loss or damage by fire and such other risks as
are covered by the current ISO Special Form policy. Landlord, at its option, may
obtain such additional coverages or endorsements as Landlord deems appropriate
or necessary, including, without limitation, insurance covering foundation,
grading, excavation and debris removal costs; business income and rent loss
insurance; boiler and machinery insurance; ordinance or laws coverage;
earthquake insurance; flood insurance; and other coverages. Landlord may
maintain such insurance in whole or in part under blanket policies. Such
insurance will not cover or be applicable to any personal property or trade
fixtures of Tenant within the Premises or otherwise

- 17 -

--------------------------------------------------------------------------------

located at the Property or any other such property (including that of third
parties) in Tenant’s care, custody or control at the Property.

          10.2.2. Commercial general liability insurance against claims for
bodily injury, personal injury, and property damage occurring at the Property in
such amounts as Landlord deems necessary or appropriate. Such liability
insurance will protect Landlord and, at Landlord’s option, Landlord’s lender and
some or all of the Landlord Parties, and does not replace or supplement the
liability insurance this Lease obligates Tenant to carry. Further, Landlord may
carry loss of rent insurance under such coverages reasonably determined by
Landlord. Such insurance maintained by Landlord shall be primary coverage to the
extent Landlord has agreed to indemnify, save harmless and/or release Tenant and
Tenant Parties, or any one or more of them, from liability for such claim or
liability pursuant to any other provision of this Lease, and as to such claim or
liability, any insurance maintained by Tenant shall be excess coverage and
non-contributory.

     10.3 Waivers and Releases of Claims and Subrogation by Tenant and Landlord.

          10.3.1. To the extent not prohibited by the Laws, Tenant, on behalf of
Tenant and its insurers, waives, releases and discharges the Landlord Parties
from all Claims arising out of damage to or destruction of the Premises,
Property or Tenant’s trade fixtures, other personal property or business, and
any loss of use or business interruption, regardless whether any such Claim
results from the negligence or fault of any Landlord Party or otherwise,
occasioned by any fire or other casualty or occurrence whatsoever (whether
similar or dissimilar) but only to the extent of the insurance proceeds paid to
Tenant, if Tenant maintains the required policies, or if Tenant fails to
maintain the required policies, the insurance proceeds that would have been paid
to Tenant if the required policies had been maintained, including, without
limitation, (a) any existing or future condition, defect, matter or thing in the
Premises or on the Property, (b) any equipment or appurtenance becoming out of
repair, (c) any occurrence, act or omission of any Landlord Party, any other
tenant or occupant of the Building or any other person (d) damage caused by the
flooding of basements or other subsurface areas and (e) damage caused by
refrigerators, sprinkling devices, air conditioning apparatus, water, snow,
frost, steam, excessive heat or cold, falling plaster, broken glass, sewage,
gas, odors, noise or the bursting or leaking of pipes or plumbing fixtures. The
waiver this section describes applies regardless whether any such damage results
from an act of God, an act or omission of other tenants or occupants of the
Property or an act or omission of any other person and regardless whether
insurance coverage against any such risks is obtainable. Tenant will look only
to Tenant’s insurance coverage (regardless whether Tenant maintains any such
coverage) in the event of any such Claim. Tenant’s trade fixtures, other
personal property and all other property (including that of third parties) in
Tenant’s care, custody or control, is located at the Property at Tenant’s sole
risk. Landlord is not liable for any damage to such property or for any theft,
misappropriation or loss of such property.

          10.3.2. To the extent not prohibited by the Laws, Landlord, on behalf
of Landlord and its insurers, waives, releases and discharges the Tenant Parties
from all Claims arising out of damage to or destruction of the Building,
Property, other personal property or business, and any loss of use or rent
interruption, regardless whether any such Claim results from the negligence or
fault of any Tenant Party or otherwise, occasioned by any fire or other casualty
or occurrence whatsoever (whether similar or dissimilar), including, without
limitation, (a) any existing or future condition, defect, matter or thing in the
Building or on the Property, (b) any equipment or appurtenance becoming out of
repair, (c) any occurrence, act or omission of any Tenant Party, any other
tenant or occupant of the Building or any other person (d) damage caused by the
flooding of basements or other subsurface areas and (e) damage caused by
refrigerators, sprinkling devices, air conditioning apparatus, water, snow,
frost, steam, excessive heat or cold, falling plaster, broken glass, sewage,
gas, odors, noise or the bursting or leaking of pipes or plumbing fixtures. The
waiver this section describes applies regardless whether any such damage results
from an act of God, an act or omission of other tenants or occupants of the
Property or an act or omission of any other person and regardless whether
insurance coverage against any such risks is obtainable. Landlord will look only
to Landlord’s insurance coverage (regardless whether Landlord maintains any such
coverage) in the event of any such Claim. Landlord’s personal property and all
other property (including that of third parties) in Landlord’s care, custody or
control, is located at the Property at Landlord’s sole risk. Tenant is not
liable for any damage to such property or for any theft, misappropriation or
loss of such property.

     10.4 Tenant’s Indemnification of Landlord. In addition to Tenant’s other
indemnification obligations in this Lease but subject to Landlord’s agreements
in Section 10.2, Tenant, to the fullest extent allowable

- 18 -

--------------------------------------------------------------------------------

under the Laws, releases and will indemnify, protect, defend (with counsel
reasonably acceptable to Landlord) and hold harmless the Landlord Parties from
and against all Claims made by third parties (but subject to the provisions
contained in Section 10.3.1 and Section 10.3.2 above): (a) arising from any
breach or default by Tenant in the performance of any of Tenant’s covenants or
agreements in this Lease, (b) arising from any act, omission, negligence or
misconduct of Tenant, (c) arising from any accident, injury, occurrence or
damage in, about or to the Premises (unless caused by the gross negligence or
willful misconduct of Landlord), (d) to the extent caused in whole or in part by
Tenant, arising from any accident, injury, occurrence or damage in, about or to
the Property, (e) arising from proceedings instituted by Tenant or by or against
any person holding any interest in the Premises (other than Landlord) by, under
or through Tenant, to which any Landlord party becomes or is made a Party to the
proceeding, (f) arising from the foreclosure of any lien for labor or material
furnished to or for Tenant or such other person or (g) otherwise arising out of
or resulting from any act or omission of Tenant.

     10.5 Landlord’s Indemnification of Tenant. In addition to Landlord’s other
indemnification obligations in this Lease, Landlord, to the fullest extent
allowable under the Laws, releases and will indemnify, protect, defend (with
counsel reasonably acceptable to Tenant) and hold harmless the Tenant Parties
from and against all Claims made by third parties (but subject to the provisions
contained in Section 10.3.1 and Section 10.3.2 above): (a) arising from any
breach or default by Landlord in the performance of any of Landlord’s covenants
or agreements in this Lease, (b) arising from any act, omission, negligence or
misconduct of Landlord, (c) arising from any accident, injury, occurrence or
damage in, about or to the Property other than the Premises (unless caused by
the negligence or willful misconduct of Tenant), (d) to the extent caused in
whole or in part by Landlord, arising from any accident, injury, occurrence or
damage in, about or to the Property, (e) arising from proceedings instituted by
Landlord or by or against any person holding any interest in the Property (other
than Tenant) by, under or through Landlord, to which any Tenant party becomes or
is made a Party to the proceeding, (f) arising from the foreclosure of any lien
for labor or material furnished to or for Landlord or such other person or (g)
otherwise arising out of or resulting from any act or omission of Landlord.

ARTICLE 11. DAMAGE OR DESTRUCTION

     11.1 Tenantable Within 270 Days. Except as provided in Section 11.3, if
fire or other casualty renders the whole or any material part of the Premises
untenantable and Landlord’s engineer (which may be Opus A&E) determines (in its
reasonable discretion) that it can make the Premises tenantable within 270 days
after the date of the casualty, then Landlord will notify Tenant that Landlord
will within the 270 day period (subject to the extension of such time period
under Section 18.17) repair and restore the Building and the Premises to as near
their condition prior to the casualty as is reasonably possible. Landlord will
provide the notice within thirty (30) days after the date of the casualty. In
such case, this Lease remains in full force and effect, but Basic Rent and
Tenant’s Share of Excess Expenses for the period during which the Premises are
untenantable abate pro rata (based upon the rentable area of the untenantable
portion of the Premises as compared with the rentable area of the entire
Premises or the entire Premises if the entire Premises are untenantable because
of such casualty). Notwithstanding the foregoing, if Landlord fails to
substantially complete the repairs or restoration within the two hundred seventy
(270) day period (extended by delays caused by Force Majeure or Tenant Delays,
not to exceed an additional ninety (90) days), then Tenant may terminate this
Lease with written notice given to Landlord any time prior to such substantial
completion.

     11.2 Not Tenantable Within 270 Days. If fire or other casualty renders the
whole or any material part of the Premises untenantable and Landlord’s engineer
(which may be Opus A&E) determines (in its reasonable discretion) that it cannot
make the Premises tenantable within 270 days after the date of the casualty,
then Landlord will so notify Tenant within thirty (30) days after the date of
the casualty and may, in such notice, terminate this Lease effective on the date
of Landlord’s notice. If Landlord does not terminate this Lease as provided in
this section, Tenant may terminate this Lease by notifying Landlord within
thirty (30) days after the date of Landlord’s notice, which termination will be
effective thirty (30) days after the date of Tenant’s notice.

     11.3 Building Substantially Damaged. Notwithstanding the terms and
conditions of Section 11.1, if the Building is damaged or destroyed by fire or
other casualty (regardless whether the Premises is affected) and either (a)
fewer than eighteen (18) months remain in the Term (if Landlord cannot make the
Building tenantable within 180 days after the date of the casualty), or (b)
fewer than one (1) year remains in the Term, then, regardless whether Landlord’s
engineer (which may be Opus A&E) determines (in its reasonable discretion) that
it can make

- 19 -

--------------------------------------------------------------------------------

the Building tenantable within 180 days after the date of the casualty, then
Landlord or Tenant, at either party’s option, by notifying the other party
within thirty (30) days after the casualty (or after the determination by
Landlord’s engineer at to subsection (i) of this Section 11.3), may terminate
this Lease effective on the date of such party’s notice.

     11.4 Insufficient Proceeds. Intentionally deleted.

     11.5 Landlord’s Repair Obligations. If this Lease is not terminated under
Sections 11.2 through 11.4 following a fire or other casualty, then Landlord
will repair and restore the Premises and the Building to as near their condition
prior to the fire or other casualty as is reasonably possible (including all
Landlord’s Improvements and all Tenant’s Improvements) with all commercially
reasonable diligence and speed (subject to delays caused by Tenant Delay or
Force Majeure) and Basic Rent and Tenant’s Share of Excess Expenses for the
period during which the Premises are untenantable will abate pro rata (based
upon the rentable area of the untenantable portion of the Premises as compared
with the rentable area of the entire Premises). In no event is Landlord
obligated to repair or restore any special equipment or improvements installed
by Tenant (exclusive of Tenant’s Improvements), or any personal or other
property of Tenant. Landlord will, if necessary, equitably adjust Tenant’s Share
of Excess Expenses Percentage to account for any reduction in the rentable area
of the Premises or Building resulting from a casualty.

     11.6 Rent Apportionment Upon Termination. If either Landlord or Tenant
terminates this Lease under this Article 11, Landlord will apportion Basic Rent
and Tenant’s Share of Excess Expenses on a per diem basis and Tenant will pay
the Basic Rent and Tenant’s Share of Excess Expenses to (a) the date of the fire
or other casualty if the event renders the Premises completely untenantable or
(b) if the event does not render the Premises completely untenantable, the
effective date of such termination (provided that if a portion of the Premises
is rendered untenantable, but the remaining portion is tenantable, then Tenant’s
obligation to pay Basic Rent and Tenant’s Share of Excess Expenses abates pro
rata [based upon the rentable area of the untenantable portion of the Premises
divided by the rentable area of the entire Premises] from the date of the
casualty and within 30 days of notice of the amount due Tenant will pay the
unabated portion of the Rent to the date of such termination).

     11.7 Exclusive Casualty Remedy. The provisions of this Article 11 are
Tenant’s sole and exclusive rights and remedies in the event of a casualty. To
the extent permitted by the Laws, Tenant waives the benefits of any Law that
provides Tenant any abatement or termination rights (by virtue of a casualty)
not specifically described in this Article 11.

ARTICLE 12. EMINENT DOMAIN

     12.1 Termination of Lease. If a condemning authority (the “Condemning
Authority”) desires to affect a Taking of all or any material part of the
Property, Landlord will notify Tenant and Landlord and Tenant will reasonably
determine whether the Taking will render the Premises unsuitable for Tenant’s
intended purposes. If Landlord and Tenant conclude that the Taking will render
the Premises unsuitable for Tenant’s intended purposes, Landlord and Tenant will
document such determination and this Lease will terminate as of the date the
Condemning Authority takes possession of the portion of the Property taken.
Tenant will pay Rent to the date of termination. If a Condemning Authority takes
all or any material part of the Building, then Landlord or Tenant may, at either
party’s option, by notifying the other party prior to the date the Condemning
Authority takes possession of the portion of the Property taken, may terminate
this Lease effective on the date the Condemning Authority takes possession of
the portion of the Property taken. Further, if a Taking reduces the value of the
Property by fifty percent (50%) or more (as reasonably determined by Landlord)
during the last two (2) years of the Lease Term, then either party, at its
option, may terminate this Lease effective on the date the Condemning Authority
takes possession of the portion of the Property taken.

     12.2 Landlord’s Repair Obligations. If this Lease does not terminate with
respect to the entire Premises under Section 12.1 and the Taking includes a
portion of the Premises, this Lease automatically terminates as to the portion
of the Premises taken as of the date the Condemning Authority takes possession
of the portion taken and Landlord will, at its sole cost and expense, restore
the remaining portion of the Premises to a complete

- 20 -

--------------------------------------------------------------------------------

architectural unit with all commercially reasonable diligence and speed and will
reduce the Basic Rent for the period after the date the Condemning Authority
takes possession of the portion of the Premises taken to a sum equal to the
product of the Basic Rent provided for in this Lease multiplied by a fraction,
the numerator of which is the rentable area of the Premises after the Taking and
after Landlord restores the Premises to a complete architectural unit, and the
denominator of which is the rentable area of the Premises prior to the Taking.
Landlord will also equitably adjust Tenant’s Share of Excess Expenses Percentage
for the same period to account for the reduction in the rentable area of the
Premises or the Building resulting from the Taking. Tenant’s obligation to pay
Basic Rent and Tenant’s Share of Excess Expenses will abate on a proportionate
basis with respect to that portion of the Premises remaining after the Taking
that Tenant is unable to use during Landlord’s restoration for the period of
time that Tenant is unable to use such portion of the Premises.

     12.3 Tenant’s Participation. Landlord is entitled to receive and keep all
damages, awards or payments resulting from or paid on account of a Taking.
Accordingly, Tenant waives and assigns to Landlord any interest of Tenant in any
such damages, awards or payments except for a separate award as set forth below.
Tenant may prove in any condemnation proceedings and may receive any separate
award for damages to or condemnation of Tenant’s movable trade fixtures and
equipment and for moving expenses; provided however, that Tenant has no right to
receive any award for its interest in this Lease or for loss of leasehold.

     12.4 Exclusive Taking Remedy. The provisions of this Article 12 are
Tenant’s sole and exclusive rights and remedies in the event of a Taking. To the
extent permitted by the Laws, Tenant waives the benefits of any Law that
provides Tenant any abatement or termination rights or any right to receive any
payment or award (by virtue of a Taking) not specifically described in this
Article 12.

ARTICLE 13. RIGHT TO ASSIGN AND SUBLEASE

     13.1 Permitted Transfers. So long as no uncured Event of Default exists and
so long as Tenant and Guarantor remain fully liable under the Lease and the
Lease Guaranty, Tenant may cause a Transfer at any time upon receipt of
Landlord’s consent, which consent shall not be unreasonably withheld or delayed.
Landlord must respond to Tenant’s request within ten (10) days after receipt of
such request by Tenant for a Transfer to any transferee who is comparable in
quality to those in other buildings of similar class and quality in the South
Johnson County submarket of Olathe and who will use the Premises in a manner
generally comparable to the use of comparable space in the South Johnson County
submarket. Tenant hereby agrees to pay all out-of-pocket fees, costs and
expenses of Landlord, including reasonable attorney fees, in connection with any
proposed Transfer to a Proposed Transferee (regardless of whether Landlord
consents to the Transfer, which consent shall not be unreasonably withheld or
delayed).

     In the event of an approved Transfer, Tenant shall be entitled to retain
all of the Profits actually received by Tenant pursuant to such approved
assignment or sublease (but only to the extent Tenant remains current on all of
its monetary obligations under this Lease and Tenant is not otherwise in default
hereunder).

     Tenant may Transfer the Lease at any time, without receipt of Landlord’s
consent, to any Related Assignee, so long as such Transfer is not entered into
as a subterfuge to avoid the obligations and restrictions of the Lease and so
long as Tenant and Guarantor remain fully liable for all obligations under the
Lease and the Lease Guaranty.

     The parties hereto acknowledge and agree that Landlord shall not have the
right to recapture the Premises, or any part thereof, or to terminate this
Lease, in the event of any Transfer or proposed Transfer. Notwithstanding the
above, in the event Tenant requests a Transfer within the last twenty-four (24)
months of the Term (or any extension thereof), then Landlord may recapture the
Premises and terminate the Lease, effective as of the date of the proposed
Transfer; provided such recapture right shall not apply to a Transfer to a
Related Assignee.

ARTICLE 14. DEFAULTS; REMEDIES

 

- 21 -

--------------------------------------------------------------------------------

     14.1 Events of Default. The occurrence of any of the following constitutes
an “Event of Default” by Tenant under this Lease:

          14.1.1. Tenant fails to pay Basic Rent, any monthly installment of
Tenant’s Share of Excess Expenses or any other Additional Rent amount as and
when due and such failure continues for ten (10) days after Landlord notifies
Tenant of Tenant’s failure to pay Rent when due.

          14.1.2. Tenant breaches or fails to perform any of Tenant’s
non-monetary obligations under this Lease and the breach or failure continues
for a period of thirty (30) days after Landlord notifies Tenant of Tenant’s
breach or failure; provided that if Tenant cannot reasonably cure its breach or
failure within a thirty (30) day period, Tenant’s breach or failure is not an
Event of Default if Tenant commences to cure its breach or failure within the
thirty (30) day period and thereafter diligently pursues the cure and effects
the cure within a period of time that does not exceed ninety (90) days after the
expiration of the thirty (30) day period.

          14.1.3. The existence of any material misrepresentation or omission in
any financial statements, correspondence or other information provided to
Landlord by or on behalf of Tenant or any Guarantor in connection with (a)
Landlord’s evaluation of Tenant as a prospective tenant at the Property; (b) any
proposed or attempted Transfer; or (c) any consent or approval Tenant requests
under this Lease.

          14.1.4. Guarantor’s default under the Lease Guaranty (beyond any
applicable notice and grace periods set forth in such Lease Guaranty) securing
all or any part of Tenant’s obligations under this Lease.

          14.1.5. (a) Tenant makes a general assignment or general arrangement
for the benefit of creditors; (b) a petition for adjudication of bankruptcy or
for reorganization or rearrangement is filed by Tenant that is not dismissed
within sixty (60) days; (c) a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed against Tenant and is not dismissed
within sixty (60) days; (d) a trustee or receiver is appointed to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease and possession is not restored to Tenant within
sixty (60) days; or (e) substantially all of Tenant’s assets, substantially all
of Tenant’s assets located at the Premises or Tenant’s interest in this Lease is
subjected to attachment, execution or other judicial seizure not discharged
within sixty (60) days. If a court of competent jurisdiction determines that any
act described in this section does not constitute an Event of Default, and the
court appoints a trustee to take possession of the Premises (or if Tenant
remains a debtor in possession of the Premises) and such trustee or Tenant
Transfers Tenant’s interest hereunder, then Landlord is entitled to receive, as
Additional Rent, the amount by which the Rent (or any other consideration) paid
in connection with the Transfer exceeds the Rent otherwise payable by Tenant
under this Lease.

     14.2 Remedies. Upon the occurrence of any Event of Default, Landlord, at
any time and from time to time, and without preventing Landlord from exercising
any other right or remedy, may exercise any one or more of the following
remedies:

          14.2.1. Terminate Tenant’s right to possess the Premises by any lawful
means with or without terminating this Lease, in which event Tenant will
immediately surrender possession of the Premises to Landlord. Unless Landlord
specifically states that it is terminating this Lease, Landlord’s termination of
Tenant’s right to possess the Premises is not to be construed as an election by
Landlord to terminate this Lease or Tenant’s obligations and liabilities under
this Lease. In such event, this Lease continues in full force and effect (except
for Tenant’s right to possess the Premises) and Tenant continues to be obligated
for and must pay all Rent as and when due under this Lease. If Landlord
terminates Tenant’s right to possess the Premises, Landlord is not obligated to
but may re-enter the Premises and remove all persons and property from the
Premises. Landlord may store any property Landlord removes from the Premises in
a public warehouse or elsewhere at the cost and for the account of Tenant. Upon
such re-entry, Landlord is not obligated to but may relet all or any part of the
Premises to a third party or parties for Tenant’s account. Tenant is immediately
liable to Landlord for all Re-entry Costs and must pay Landlord the same within
thirty (30) days after Landlord’s notice to Tenant. Landlord may relet the
Premises for a period shorter or longer than the remaining Term. If Landlord
relets all or any part of the Premises, Tenant will continue to pay Rent when
due under this Lease and Landlord will refund to Tenant the Net Rent Landlord
actually receives from the reletting up to a maximum amount equal to the Rent
Tenant paid that came due after Landlord’s reletting. If the Net Rent Landlord
actually receives from reletting exceeds such Rent, Landlord will apply the
excess sum to future Rent due under this Lease. Landlord may retain any surplus
Net Rent remaining at the expiration of the Term. Notwithstanding the

- 22 -

--------------------------------------------------------------------------------

above, Landlord shall use commercially reasonable efforts to mitigate damages
hereunder to the extent required under applicable Laws.

          14.2.2. Terminate this Lease effective on the date Landlord specifies
in its termination notice to Tenant. Upon termination, Tenant will immediately
surrender possession of the Premises to Landlord. If Landlord terminates this
Lease, Landlord may recover from Tenant and Tenant will pay to Landlord on
demand all damages Landlord incurs by reason of Tenant’s default, including,
without limitation, (a) all Rent due and payable under this Lease as of the
effective date of the termination; (b) any Re-entry Costs, and (c) an amount
equal to the amount by which the present worth, as of the effective date of the
termination, of the Basic Rent for the balance of the Term remaining after the
effective date of the termination (assuming no termination) exceeds the present
worth, as of the effective date of the termination, of a fair market Basic Rent
for the Premises for the same period (as Landlord reasonably determines the fair
market Basic Rent), (c) Tenant’s Share of Excess Expenses to the extent Landlord
is not otherwise reimbursed for such Expenses in accordance with Section 1.6 and
(d) any other damages by Tenant to Landlord to the extent recoverable under
applicable Laws. For purposes of this section, Landlord will compute present
worth by utilizing a discount rate of five percent (5%) per annum. In no event
shall Landlord be entitled to accelerate rent or seek liquidated damages except
as provided in this Section 14.2.2.

          14.2.3. Perform the obligation on Tenant’s behalf without waiving
Landlord’s rights under this Lease, at law or in equity and without releasing
Tenant from any obligation under this Lease. Tenant will pay to Landlord, as
Additional Rent, all sums Landlord pays and obligations Landlord incurs on
Tenant’s behalf under this section.

          14.2.4. Any other right or remedy available to Landlord under this
Lease, at law or in equity; provided however that Landlord shall have no rights
to accelerate rent except as set forth in Section 14.2.2 above.

     14.3 Costs. Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any reasonable, actual costs and expenses Landlord incurs in
connection with, resulting from or related to an Event of Default, regardless
whether suit is commenced or judgment is entered. Such costs includes all
reasonable legal fees, costs and expenses (including paralegal fees and other
professional fees and expenses) Landlord incurs investigating, negotiating,
settling or enforcing any of Landlord’s rights or remedies or otherwise
protecting Landlord’s interests under this Lease. In addition to the foregoing,
Landlord is entitled to reimbursement of all of Landlord’s reasonable fees,
expenses and damages, including, but not limited to, reasonable attorneys’ fees
and paralegal and other professional fees and expenses, Landlord incurs in
connection with protecting its interests in any bankruptcy or insolvency
proceeding involving Tenant, including, without limitation, any proceeding under
any chapter of the Bankruptcy Code; by exercising and advocating rights under
Section 365 of the Bankruptcy Code; by proposing a plan of reorganization and
objecting to competing plans; and by filing motions for relief from stay. Such
fees and expenses are payable on demand, or, in any event, upon assumption or
rejection of this Lease in bankruptcy.

     14.4 Waiver and Release by Tenant. Tenant waives and releases all Claims
Tenant may have resulting from Landlord’s re-entry and taking possession of the
Premises by any lawful means and removing and storing Tenant’s property as
permitted under this Lease, regardless whether this Lease is terminated, and, to
the fullest extent allowable under the Laws, Tenant releases and will indemnify,
defend (with counsel reasonably acceptable to Landlord), protect and hold
harmless the Landlord Parties from and against any and all Claims occasioned by
Landlord’s lawful re-entry of the Premises and disposition of Tenant’s property.
No such reentry is to be considered or construed as a forcible entry by
Landlord.

     14.5 No Waiver. Except as specifically set forth in this Lease, no failure
by Landlord or Tenant to insist upon the other party’s performance of any of the
terms of this Lease or to exercise any right or remedy upon a breach thereof,
constitutes a waiver of any such breach or of any breach or default by the other
party in its performance of its obligations under this Lease. No acceptance by
Landlord of full or partial Rent from Tenant or any third party during the
continuance of any breach or default by Tenant of Tenant’s performance of its
obligations under this Lease constitutes Landlord’s waiver of any such breach or
default. Except as specifically set forth in this Lease, none of the terms of
this Lease to be kept, observed or performed by a party to this Lease, and no
breach

- 23 -

--------------------------------------------------------------------------------

thereof, are waived, altered or modified except by a written instrument executed
by the other party. One or more waivers by a party to this Lease is not to be
construed as a waiver of a subsequent breach of the same covenant, term or
condition. No statement on a payment check from a party to this Lease or in a
letter accompanying a payment check is binding on the other party. The party
receiving the check, with or without notice to the other party, may negotiate
such check without being bound to the conditions of any such statement.

     14.6 Landlord Default. Landlord shall provide to Tenant, immediately upon
receipt, any notice of default under the Prime Lease. If Landlord shall fail to
perform any covenant, term or condition of this Lease or the Prime Lease upon
Landlord’s part to be performed, and such failure is not corrected within thirty
(30) days of written notice thereof (except in the case of (i) an emergency
where the default is of such a nature (such as roof damage) where the 30-day
notice period is not commercially reasonable in light of the anticipated
damages, in which event Tenant, after 24 hours notice, may make temporary,
emergency repairs to minimize damage until Landlord has a reasonable opportunity
to respond to Tenant’s repair request, or (ii) in the case of a default under
the Prime Lease, where a shorter cure period, if any, is provided, but subject
to any notice and cure periods) provided that if Landlord cannot reasonably cure
its breach or failure within a thirty (30) day period, Landlord’s breach or
failure is not an Event of Default if Landlord commences to cure its breach or
failure within the thirty (30) day period and thereafter diligently pursues the
cure and effects the cure within a period of time that does not exceed ninety
(90) days after the expiration of the thirty (30) day period, subject to Force
Majeure, then Tenant may pursue one of the following remedies: (i) bring a suit
for specific performance; or (ii) perform any such covenant, term or condition
and set off such amounts against Rent which shall not exceed 50% of Rent due in
any month (which right of set off shall only apply if Landlord fails to pay
Tenant’s costs in connection with such self-performance within thirty (30) days
of invoicing); provided, prior to such self-performance and offset right, (x)
Tenant provides Landlord with an additional thirty (30) days written notice and
opportunity to cure (except for emergencies as provided above) and (y) such
right of self-performance shall be limited to items that materially and
adversely affect Tenant’s ability to perform its obligations under this Lease,
such as Landlord’s failure to perform roof repairs which affect’s Tenant ability
to operate its business. The costs of Tenant to self-perform hereunder are
limited to its reasonable actual, out-of-pocket expenses related thereto.
Notwithstanding anything to the contrary herein, Tenant shall not have any right
to sue Landlord for any consequential, punitive or incidental damages
(including, without limitation, claims for lost profits and/or lost business
opportunity).

ARTICLE 15. CREDITORS; ESTOPPEL CERTIFICATES

     15.1 Subordination. This Lease, all rights of Tenant in this Lease, and all
interest or estate of Tenant in the Property, is subject and subordinate to the
lien of any Mortgage and the terms and provisions of the Prime Lease. Tenant, on
Landlord’s demand, will execute and deliver to Landlord or to any other person
Landlord designates any instruments, releases or other documents reasonably
required to confirm the self-effectuating subordination of this Lease as
provided in this section to the lien of any Mortgage. The subordination to any
Mortgage provided for in this section and to the Prime Lease is expressly
conditioned upon the mortgagee’s agreement that as long as no monetary or
material non-monetary Event of Default exists, the holder of the Mortgage will
not disturb Tenant’s rights under this Lease. Landlord will use commercially
reasonable efforts to obtain a similar attornment from the City. The lien of any
existing or future Mortgage will not cover Tenant’s moveable trade fixtures or
other personal property of Tenant located in or on the Premises. The
subordination described above is conditioned upon delivery by Landlord to Tenant
of a subordination, non-disturbance and attornment agreement from any holder of
a Mortgage in substantially the same form as EXHIBIT “K”, which is subject to
approval by the holder of such Mortgage.

     15.2 Attornment. If any holder of any Mortgage at a foreclosure sale or any
other transferee acquires Landlord’s interest in this Lease, the Premises or the
Property, Tenant will attorn to the transferee of or successor to Landlord’s
interest in this Lease, the Premises or the Property (as the case may be) and
recognize such transferee or successor as landlord under this Lease. Tenant
waives the protection of any statute or rule of law that gives or purports to
give Tenant any right to terminate this Lease or surrender possession of the
Premises upon the transfer of Landlord’s interest. Such transferee or successor
shall acquire Landlord’s interest to the Property subject to the terms and
conditions of this Lease, to the extent this Lease remains in full force and
effect pursuant to the terms hereof.

- 24 -

--------------------------------------------------------------------------------

     15.3 Mortgagee Protection Clause. Tenant will give the holder of any
Mortgage, by certified mail and at the same time as Tenant notifies Landlord, a
copy of any notice of default Tenant serves on Landlord, provided that Landlord
or the holder of the Mortgage previously notified Tenant (by way of notice of
assignment of rents and leases or otherwise) of the address of such holder and
will accept cure by such holder within fifteen (15) days after the time period
provided in the Lease.

     15.4 Estoppel Certificates.

Upon Landlord’s written request, Tenant will execute, acknowledge and deliver to
Landlord a written statement in form satisfactory to Landlord certifying: (a)
that this Lease (and all guaranties, if any) is unmodified and in full force and
effect (or, if there have been any modifications, that the Lease is in full
force and effect, as modified, and stating the modifications); (b) that this
Lease has not been canceled or terminated; (c) the last date of payment of Rent
and the time period covered by such payment; (d) whether to Tenant’s knowledge
there are then existing any breaches or defaults by Landlord under this Lease
known to Tenant, and, if so, specifying the same; (e) specifying to Tenant’s
knowledge any existing claims or defenses in favor of Tenant against the
enforcement of this Lease (or of any guaranties); and (f) such other factual
statements as Landlord, any lender, prospective lender, investor or purchaser
may request. Tenant will deliver the statement to Landlord within thirty (30)
Business Days after Landlord’s request. Landlord may give any such statement by
Tenant to any lender, prospective lender, investor or purchaser of all or any
part of the Property and any such party may conclusively rely upon such
statement as true and correct. Upon Tenant’s written request, Landlord will
execute, acknowledge and deliver to Tenant written statements from Landlord and
the City (but only to the extent it is required under the Prime Lease and the
other IRB documents), in form reasonably satisfactory to Tenant certifying: (a)
that this Lease (or, if the statement is from the City, the Prime Lease) is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease (or Prime Lease, as the case may be) is in full
force and effect, as modified, and stating the modifications); (b) that this
Lease (or the Prime Lease, as the case may be) has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; and (d) such other factual statements as Tenant may reasonably
request.

ARTICLE 16. TERMINATION OF LEASE

     16.1 Surrender of Premises. Tenant will surrender the Premises to Landlord
at the expiration or earlier termination of this Lease in good order, condition
and repair, reasonable wear and tear, Tenant’s Improvements, permitted
Alterations and damage by casualty or condemnation excepted, and will surrender
all keys to the Premises to Property Manager or to Landlord at the place then
fixed for Tenant’s payment of Basic Rent or as Landlord or Property Manager
otherwise direct. Tenant will also inform Landlord of all combinations on locks,
safes and vaults, if any, in the Premises or on the Property. If Tenant does not
surrender the Premises in accordance with this section, Tenant releases and will
indemnify, defend (with counsel reasonably acceptable to Landlord) protect and
hold harmless Landlord from and against any Claims resulting from Tenant’s delay
in so surrendering the Premises, including, without limitation, any Claim made
by any succeeding occupant founded on such delay. Tenant will at such time
remove all of its property from the Premises and, if Landlord so requires, all
Alterations made by Tenant to the Premises (but only to the extent Landlord
notified Tenant to remove such Alterations at the time Landlord approved the
same, as more fully set forth herein). In no event shall Tenant be required to
remove the initial Tenant’s Improvements at the expiration or earlier
termination of the Lease. Further Tenant shall be entitled to remove, replace
and substitute the following items from the Premises at any time during the term
of this Lease: (i) all access and security systems and related gear and (ii) all
other personal property of Tenant, including furniture, fixtures and equipment
(collectively, the “Tenant Personalty”). Tenant will promptly repair any damage
to the Premises caused by the removal of such Alterations and Tenant Personalty.
All property of Tenant not removed on or before the last day of the Term
(including the Tenant Personalty) is deemed abandoned.

     16.2 Holding Over. If Tenant possesses the Premises after the Term expires
or is otherwise terminated without executing a new lease but with Landlord’s
written consent, Tenant is deemed to be occupying the Premises as a tenant from
month-to-month, subject to all provisions, conditions and obligations of this
Lease applicable to a month-to-month tenancy and any other reasonable conditions
of Landlord’s consent, except that Basic Rent will equal Tenant’s then current
Rent for the Premises, and (b) either Landlord or Tenant may terminate the
month-to-month tenancy at any time upon thirty (30) days prior written notice to
the other party. If Tenant possesses the Premises after the Term expires or is
otherwise terminated without executing a new lease and without Landlord’s

- 25 -

--------------------------------------------------------------------------------

written consent, Tenant is deemed to be occupying the Premises without claim of
right (but subject to all terms and conditions of this Lease) and, in addition
to Tenant’s liability for failing to surrender possession of the Premises as
provided in Section 16.1, Tenant will pay Landlord Rent for each day of
occupancy after expiration of the Term equal to 150% of Tenant’s then-existing
Rent (on a daily basis) (the “Holdover Rental Amount”); provided,
notwithstanding the above, in the event Tenant gives at least twelve (12) months
prior written notice to Landlord of its intent to hold over; Tenant shall
continue to pay Basic Rent and Additional Rent in the amount then due under the
Lease and such Holdover Rental Amount shall not apply until the third (3rd)
holdover month. Further, Tenant shall not be liable for consequential damages
during the initial two (2) months of holdover in the event Tenant provides such
twelve (12) months prior written notice as set forth above.

ARTICLE 17. ADDITIONAL PROVISIONS

     17.1 Initial Improvements.

          17.1.1. Landlord’s Improvements. Landlord will provide, at no cost to
Tenant, the Landlord’s Improvements, which include both those listed on EXHIBIT
“F” attached hereto and those listed on the Outline Plans and Specifications
attached hereto as EXHIBIT “F-1”; provided Landlord shall not make any material
changes to such outline specifications or floor plans without Tenant’s prior
consent, which shall not be unreasonably withheld, conditioned or delayed and
which consent shall be deemed approved if Tenant fails to respond to the same
within two (2) business days (but Landlord shall be entitled to make
non-material changes without Tenant’s consent). The Landlord’s Improvements will
be designed by Landlord’s architect Opus Architects & Engineers, Inc. (“Opus
A&E”). Landlord represents and warrants that, as of the date that the permit was
issued for the Building shell based upon the final, approved development plan
(as interpreted by the City of Olathe, Kansas in connection with its issuance of
a certificate of occupancy), the Premises shall comply with all applicable Legal
Requirements (as hereinafter defined) based upon such certificate of occupancy
issued by the City of Olathe, Kansas, including, without limitation the
Americans With Disabilities Act; provided such representation and warranty shall
not apply to zoning ordinances and other Legal Requirements specific to Tenant’s
use of the Premises and further such representation and warranty shall be
subject to the limitation set forth in Section 17.1.11 below.

          17.1.2. Tenant’s Improvements. Landlord will cause to be constructed,
at Tenant’s sole cost and expense, the Tenant’s Improvements, as set forth on
EXHIBIT “H” attached hereto. Tenant’s Improvements will be preliminarily
designed by Tenant’s architect (BE Collaborative Architects) and must be
approved by Landlord and Opus A&E (as more fully set forth in Section 17.1.5
below). Tenant will pay all of Landlord’s direct and indirect costs of causing
the Tenant’s Improvements to be installed by Landlord (except for any portion of
the Tenant’s Improvements which will be performed by Tenant (as agreed to by
Landlord) and any furniture, fixtures and equipment installed by Tenant), plus
six percent (6%) of the sum of the actual cost of labor, materials and general
conditions related to the Tenant’s Improvements performed by Landlord. Such
costs of Landlord may include, without limitation, space planning costs,
construction document preparation costs, design costs, construction drawing
costs, general conditions, construction costs and all costs Landlord incurs in
connection with obtaining permits for the Tenant’s Improvements. Other than any
Tenant Personalty under Section 16.1, Tenant’s Improvements become the property
of Landlord and a part of the Building immediately upon installation.

     Landlord hereby agrees to competitively bid all major subcontract work for
the Tenant’s Improvements performed by Landlord hereunder and Tenant, through
Tenant’s representative, will have the opportunity to approve all components of
the aggregate costs for the Tenant’s Improvements, which consent shall not be
unreasonably withheld or delayed and which consent shall be deemed approved if
Tenant fails to respond to the same within two (2) business days.

     As to any Tenant’s Improvements performed by Landlord, Landlord shall not
include any items solely as costs of Tenant’s Improvements if Landlord would
otherwise be required to pay for exact same cost as part of its Landlord’s
Improvements (such as a trailer, phone service and certain utilities costs), but
instead shall equitably prorate the cost for the same between the Landlord’s
Improvements and the Tenant’s Improvements.

          17.1.3. Improvement Allowance. Landlord will credit an amount, not to
exceed the Improvement Allowance (which is $42.76 per rentable square foot of
the initial Premises), against Tenant’s obligation to pay for the design and
installation of the Tenant’s Improvements and for other costs reasonably

- 26 -

--------------------------------------------------------------------------------

determined by Tenant and associated with the Premises (including, without
limitation moving costs and computer cabling). Landlord is not obligated to pay
or incur any amounts that exceed the Improvement Allowance. If the cost of
Tenant’s Improvements exceeds the Improvement Allowance, Tenant will pay the
excess to Landlord in cash as Additional Rent. Tenant will also pay, as
Additional Rent, all of Landlord’s actual out-of-pocket costs resulting from
Tenant Delays. If Landlord reasonably estimates that the cost of the Tenant’s
Improvements will exceed the Improvement Allowance, Tenant must pay the amount
by which the cost of the Tenant’s Improvements exceeds the Improvement
Allowance, which payment shall be invoiced by Landlord when the work related
thereto is being performed by Landlord and shall be paid by Tenant within thirty
(30) days after such invoicing by Landlord. In addition to such Improvement
Allowance Landlord shall provide Tenant with an allowance for any
mutually-agreed upon credits relating to lobby finish and Building scope
changes.

          17.1.4. Property Manager/Site Superintendent. Contractor is the
general contractor for all Tenant’s Improvements. In connection with installing
Tenant’s Improvements, Contractor will utilize a Property manager and site
superintendent, the fees of which are payable by Tenant on an hourly basis as a
direct cost of the Tenant’s Improvements.

          17.1.5. Final Plans. On or before October 1, 2008, Tenant and its
collaborating architect will provide Landlord and Opus A&E with the preliminary
plans and specifications for the Tenant’s Improvements. Such plans and
specifications must (a) be compatible with the Landlord’s Improvements described
on EXHIBIT “F” and EXHIBIT “F-1” (b) show, in reasonable detail, the design and
appearance of the finishing material Landlord will use in connection with
installing Tenant’s Improvements; and (c) contain such other detail or
description as may be necessary for Landlord to adequately define the scope of
Tenant’s Improvements. Landlord will approve or disapprove the plans and
specifications in writing within ten (10) Business Days after receiving the same
(provided any delays in responding beyond such time period by Landlord shall not
constitute a Tenant Delay hereunder). Once the preliminary plans and
specifications are approved by the parties, Landlord and its architect Opus A&E
shall prepare the final plants and specifications based upon such approved
preliminary plans and specifications. The final plans and specifications
mutually approved by Landlord and Tenant shall be referred to herein as the
“Final Plans.” If Landlord and Tenant fail to mutually approve the Final Plans
on or before October 23, 2008 (as a result of Tenant’s failure to timely comply
with the terms of this Lease or due to any other Tenant Delay), then such delay
is a Tenant Delay and will cause the Tenant’s Improvements to not be
substantially completed by Landlord by December 1, 2008. As provided above, a
delay in the completion of the Landlord’s Improvements and/or the Tenant’s
Improvements will not delay the Commencement Date, which is fixed at December 1,
2008.

          17.1.6. Working Drawings and Specifications. Landlord will exercise
commercially reasonable efforts to notify Tenant if Tenant orders long lead time
items that will delay Substantial Completion of Tenant’s Improvements. Landlord
will use commercially reasonable efforts to order materials within reasonable
time to minimize such delays.

          17.1.7. Changes to Final Plans. Tenant will notify Landlord of any
desired revisions to the Final Plans that Tenant has approved under Section
17.1.5 above. If Landlord approves the revisions, Landlord will revise the Final
Plans accordingly and will notify Tenant of the additional cost of Tenant’s
Improvements and the reasonable anticipated delay in completing the Tenant’s
Improvements caused by such revisions. Tenant will approve or disapprove the
increased cost and delay within five (5) days after Landlord notifies Tenant of
the additional cost and delay. If Tenant fails to notify Landlord of its
approval or disapproval of the additional cost and delay within the five (5) day
period, Tenant is deemed to have disapproved the additional cost or delay. If
Tenant disapproves the additional cost or delay, Tenant is deemed to have
withdrawn its proposed revisions to the Final Plans.

          17.1.8. Tenant’s Representative. Tenant designates Eric Diethorn as
Tenant’s representative to provide any notices or directions to Landlord
regarding the Tenant’s Improvements. Tenant may change its designated
representative in written notice to Landlord.

          17.1.9. Substantial Completion. Landlord will use best efforts to
achieve Substantial Completion of Tenant’s Improvements on or before the
Commencement Date, subject to Tenant Delays and delays caused by Force Majeure.

- 27 -

--------------------------------------------------------------------------------

          17.1.10. Punch List. Within twenty (20) days after the Commencement
Date, Landlord and Tenant will inspect the Premises and develop a Punch List.
Landlord will complete (or repair, as the case may be) the items described on
the Punch List with commercially reasonable diligence and speed, subject to
delays caused by Tenant Delays and Force Majeure. Landlord will use commercially
reasonable efforts to complete such Punch List items within thirty (30) days
after creation of such Punch List but in no event more than 60 days after the
creation of the Punch List (weather permitting and subject to Force Majeure and
Tenant Delays). If Tenant refuses to inspect the Premises with Landlord within
such 20-day period, Tenant is deemed to have accepted the Premises as delivered,
subject to the Warranty Terms, as set forth in Section 17.1.10 below.

          17.1.11. Construction Warranty. Landlord warrants Tenant’s
Improvements against defective workmanship and materials for a period of one (1)
year after Substantial Completion. Landlord’s sole obligation under this
warranty is to repair or replace, as necessary, any defective item if Tenant
notifies Landlord of the defective item within such one year period. Landlord
has no obligation to repair or replace any item after such one year period
expires. Tenant must strictly comply with the Warranty Terms. THIS ARTICLE 17
PROVIDES TENANT WITH ITS SOLE AND EXCLUSIVE REMEDY FOR INCOMPLETE OR DEFECTIVE
WORKMANSHIP OR MATERIALS OR OTHER DEFECTS IN THE PREMISES IN LIEU OF ANY
CONTRACT, WARRANTY OR OTHER RIGHTS, WHETHER EXPRESSED OR IMPLIED, THAT MIGHT
OTHERWISE BE AVAILABLE TO TENANT UNDER APPLICABLE LAW. ALL OTHER WARRANTIES ARE
EXPRESSLY DISCLAIMED.

ARTICLE 18. MISCELLANEOUS PROVISIONS

     18.1 Notices. All Notices must be in writing and must be sent by personal
delivery, United States registered or certified mail (postage prepaid) or by an
independent overnight courier service, addressed to the addresses specified in
the Basic Terms or at such other place as either party may designate to the
other party by written notice given in accordance with this section. Notices
given by mail are deemed effective three (3) Business Days after the party
sending the Notice deposits the Notice with the United States Post Office.
Notices delivered by courier are deemed effective on the next Business Day after
the day the party delivering the Notice timely deposits the Notice with the
courier for overnight (next day) delivery.

     18.2 Transfer of Landlord’s Interest. If Landlord Transfers any interest in
the Premises for any reason other than collateral security purposes, the
transferor is automatically relieved of all obligations on the part of Landlord
accruing under this Lease from and after the date of the Transfer, provided that
the transferee assumes all of Landlord’s obligations under the Lease and further
provided that the transferor delivers to the transferee any funds the transferor
holds in which Tenant has an interest (such as a security deposit). Except as
specifically set forth in the first sentence of this Section, Landlord’s
covenants and obligations in this Lease bind each successive Landlord only
during and with respect to its respective period of ownership. However,
notwithstanding any such Transfer, the transferor remains entitled to the
benefits of Tenant’s indemnity and insurance obligations (and similar
obligations) under this Lease with respect to matters arising or accruing during
the transferor’s period of ownership. Landlord hereby agrees not to transfer
Landlord’s interest in the Premises prior to Substantial Completion; other than:
(i) in connection with the IRBs and (ii) to an affiliate of Landlord or to an
entity which is owned or controlled by Landlord or an affiliate of Landlord, or
to an entity in which members or officers of Landlord own or control.

     18.3 Successors. The covenants and agreements contained in this Lease bind
and inure to the benefit of Landlord, its successors and assigns, bind Tenant
and its successors and assigns and inure to the benefit of Tenant and its
permitted successors and assigns.

     18.4 Captions and Interpretation. The captions of the articles and sections
of this Lease are to assist the parties in reading this Lease and are not a part
of the terms or provisions of this Lease. Whenever required by the context of
this Lease, the singular includes the plural and the plural includes the
singular.

     18.5 Relationship of Parties. This Lease does not create the relationship
of principal and agent, or of partnership, joint venture, or of any association
or relationship between Landlord and Tenant other than that of landlord and
tenant.

- 28 -

--------------------------------------------------------------------------------

     18.6 Entire Agreement; Amendment. The Basic Terms and all exhibits, addenda
and schedules attached to this Lease are incorporated into this Lease as though
fully set forth in this Lease and together with this Lease contain the entire
agreement between the parties with respect to the improvement and leasing of the
Premises. All prior and contemporaneous negotiations, including, without
limitation, any letters of intent or other proposals and any drafts and related
correspondence, are merged into and superseded by this Lease. No subsequent
alteration, amendment, change or addition to this Lease (other than to the
Building Rules) is binding on Landlord or Tenant unless it is in writing and
signed by the party to be charged with performance.

     18.7 Severability. If any covenant, condition, provision, term or agreement
of this Lease is, to any extent, held invalid or unenforceable, the remaining
portion thereof and all other covenants, conditions, provisions, terms and
agreements of this Lease, will not be affected by such holding, and will remain
valid and in force to the fullest extent permitted by law.

     18.8 Landlord’s Limited Liability and Tenant’s Limited Liability. Tenant
will look solely to Landlord’s interest in the Property and the rents, proceeds
and income derived therefrom for recovering any judgment or collecting any
obligation from Landlord or any other Landlord Party. Tenant agrees that neither
Landlord nor any other Landlord Party will be personally liable for any judgment
or deficiency decree.

     To the extent permitted by law, no partner, officer, director or employee
of Tenant (the “Tenant Representatives”) shall have any personal liability for
breach of any covenant or obligation of Tenant under the Lease, and no recourse
shall be had or be enforced against the assets of said Tenant Representatives
for any payment of any sums due to Landlord, or for enforcement of any other
relief based upon any claim made by Landlord.

     18.9 Survival. All of Tenant’s and Landlord’s obligations under this Lease
(together with interest on payment obligations at the Maximum Rate) accruing
prior to expiration or other termination of this Lease survive the expiration or
other termination of this Lease. Further, all of Tenant’s and Landlord’s
release, indemnification, defense and hold harmless obligations under this Lease
survive the expiration or other termination of this Lease, without limitation.

     18.10 Attorneys’ Fees. If either Landlord or Tenant commences any
litigation or judicial action to determine or enforce any of the provisions of
this Lease, the prevailing party in any such litigation or judicial action is
entitled to recover all of its costs and expenses (including, but not limited
to, reasonable attorneys’ fees, costs and expenditures) from the nonprevailing
party.

     18.11 Brokers. Landlord and Tenant each represents and warrants to the
other that it has not had any dealings with any realtors, brokers, finders or
agents in connection with this Lease (except for the Landlord’s Broker and the
Tenant’s Broker identified in the Basic Terms) and releases and will indemnify,
defend and hold the other harmless from and against any Claim based on the
failure or alleged failure to pay any realtors, brokers, finders or agents
(other than the Landlord’s Broker and the Tenant’s Broker identified in the
Basic Terms) and from any cost, expense or liability for any compensation,
commission or changes claimed by any realtors, brokers, finders or agents (other
than any brokers specified in the Basic Terms) claiming by, through or on behalf
of it with respect to this Lease or the negotiation of this Lease. Landlord will
pay the Landlord’s Broker and the Tenant’s Broker named in the Basic Terms in
accordance with a separate agreement(s) between Landlord and such brokers.

     18.12 Governing Law. This Lease is governed by, and must be interpreted
under, the internal laws of the state where the Premises are located. Any suit
arising from or relating to this Lease must be brought in the county where the
Premises are located or, if the suit is brought in federal court, in any federal
court appropriate for suits arising in such county; Landlord and Tenant waive
the right to bring suit elsewhere.

     18.13 Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

     18.14 Joint and Several Liability. All parties signing this Lease as Tenant
and any Guarantor(s) of this Lease are jointly and severally liable for
performing all of Tenant’s obligations under this Lease.

- 29 -

--------------------------------------------------------------------------------

     18.15 Waiver. Any claim that either party may have against the other (the
“Defaulting Party”) for default in performance of any of the Defaulting Party’s
obligations under this Lease is deemed waived unless the notifying party
notifies the Defaulting Party of the default within thirty (30) days after the
notifying party knew or should have known of the default.

     18.16 Tenant’s and Guarantor’s Organizational Documents; Tenant’s
Authority; Landlord’s Authority. If Tenant or Guarantor, if any, is an entity,
Tenant, within ten (10) days after Landlord’s written request, will deliver or
cause to be delivered to Landlord any and all certificates of good standing from
the state of formation of Tenant and Guarantor, if any, and, if different, the
state where the Premises are located, confirming that Tenant and Guarantor, if
any, is in good standing under the laws governing formation and qualification to
transact business in such state(s). Tenant and each individual signing this
Lease on behalf of Tenant represents and warrants that they are duly authorized
to sign on behalf of and to bind Tenant and that this Lease is a duly authorized
obligation of Tenant.

     18.17 Force Majeure. If Landlord is delayed or prevented from performing
any act required in this Lease (excluding, however, the payment of money) by
reason of Tenant Delay or Force Majeure, Landlord’s performance of such act is
excused for the longer of the period of the delay or the period of delay caused
by such Tenant Delay or Force Majeure and the period of the performance of any
such act will be extended for a period equivalent to such longer period. If
Tenant is delayed or prevented from performing any act required in this Lease
(excluding, however, the payment of Rent or other sums due hereunder) by reason
of Force Majeure or delays caused by Landlord, Tenant’s performance of such act
is excused for the longer of the period of the delay or the period of delay
caused by such Force Majeure or delays caused by Landlord and the period of the
performance of any such act will be extended for a period equivalent to such
longer period.

     18.18 Management. Property Manager is authorized to manage the Property.
Landlord appointed Property Manager to act as Landlord’s agent for leasing,
managing and operating the Property. The Property Manager then serving is
authorized to accept service of process and to receive and give notices and
demands on Landlord’s behalf.

     18.19 Financial Statements. Tenant will, prior to Tenant’s execution of
this Lease and within ten (10) days after Landlord’s request at any time during
the Term, deliver to Landlord complete, accurate and up to date financial
statements with respect to Tenant and any Guarantor(s) or other parties
obligated upon this Lease, which financial statements must be (a) prepared
according to generally accepted accounting principals consistently applied, and
(b) certified by an independent certified public accountant or by Tenant’s (or
Guarantor’s, as the case may be) chief financial officer that the same are a
true, complete and correct statement of Tenant’s (or Guarantor’s) financial
condition as of the date of such financial statements.

     18.20 Quiet Enjoyment. Landlord covenants that so long as an Event of
Default has not occurred Tenant will quietly hold, occupy and enjoy the Premises
during the Term, subject to the terms and conditions of this Lease, free from
molestation or hindrance by Landlord or any person claiming by, through or under
Landlord.

     18.21 Signs. Landlord hereby acknowledges that Tenant, at Tenant’s sole
cost and expense (provided Tenant shall be entitled to use its Improvement
Allowance toward such cost) shall be permitted to install up to two (2) exterior
building signs on the facades of the Building (but subject to the restrictions
set forth below) in such locations on the Building as Tenant desires in such
form and size as is legally permitted by the code requirements for the City and
all private declarations, and subject to the reasonable approval of Landlord (as
to design and location). Tenant shall be obligated to obtain any and all permits
and approvals from the City (including any variances to add a second (2nd)
exterior building side on the Building) and all approvals under any private
declarations affecting the Property in connection with such signage and all
costs of such signage shall be solely borne by Tenant. Notwithstanding the
above, as long as Tenant leases and occupies at least 50% of the Building, then
Tenant shall have the right to have one (1) exterior building sign on the façade
of the Building. If Tenant leases and occupies more than 80% of the Building,
then Tenant shall have the exclusive right to have up to two (2) exterior
building signs on the façade of the Building (if more than one exterior building
sign is permitted by the City at Tenant’s sole cost and expense). If Tenant
leases and occupies 80% or less of the Building, then Tenant shall only be
permitted to have one (1) exterior building sign on the façade of the Building
and Landlord may permit another tenant or occupant to have the other exterior
building sign on the façade of the Building (if permitted by the

- 30 -

--------------------------------------------------------------------------------

City). This right shall be personal to Tenant and shall not be binding upon its
successors and assigns. Further, Tenant shall have the right to utilize the
existing ground-mounted exterior monument sign located near the Building’s main
driveway entrance; provided Tenant’s lettering on such existing monument sign
must comply with all City requirements and all private declarations. Tenant
shall be obligated to obtain any and all permits and approvals from the City
signage and all costs of such signage shall be solely borne by Tenant If any
signage is lighted, then such signage must utilize LED light sources, as
approved by Landlord. Lobby and interior signage shall be designed and installed
at Tenant’s discretion and cost.

     18.22 No Recording. Tenant will not record a Memorandum of this Lease
without Landlord’s prior written consent, which shall not be unreasonably
withheld or delayed.

     18.23 Nondisclosure of Lease Terms. The terms and conditions of this Lease
constitute proprietary information that Tenant and Landlord will use
commercially reasonable efforts to keep confidential. Tenant’s disclosure of the
terms and conditions of this Lease could adversely affect Landlord’s ability to
negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant, without Landlord’s consent, will use commercially
reasonable efforts not directly or indirectly disclose the terms and conditions
of this Lease to any other tenant or prospective tenant of the Building or to
any other person or entity other than Tenant’s employees and agents who have a
legitimate need to know such information (and who will also keep the same in
confidence). The parties shall use best efforts to coordinate and mutually
approve any formal press releases related to this project and this Section 18.23
is subject to any disclosure requirements of this Lease, and the terms contained
herein, in connection with the IRBs.

     18.24 Construction of Lease and Terms. The terms and provisions of this
Lease represent the results of negotiations between Landlord and Tenant, each of
which are sophisticated parties and each of which has been represented or been
given the opportunity to be represented by counsel of its own choosing, and
neither of which has acted under any duress or compulsion, whether legal,
economic or otherwise. Consequently, the terms and provisions of this Lease must
be interpreted and construed in accordance with their usual and customary
meanings, and Landlord and Tenant each waive the application of any rule of law
that ambiguous or conflicting terms or provisions contained in this Lease are to
be interpreted or construed against the party who prepared the executed Lease or
any earlier draft of the same. Landlord’s submission of this instrument to
Tenant for examination or signature by Tenant does not constitute a reservation
of or an option to lease and is not effective as a lease or otherwise until
Landlord and Tenant both execute and deliver this Lease. The parties agree that,
regardless of which party provided the initial form of this Lease, drafted or
modified one or more provisions of this Lease, or compiled, printed or copied
this Lease, this Lease is to be construed solely as an offer from Tenant to
lease the Premises, executed by Tenant and provided to Landlord for acceptance
on the terms set forth in this Lease, which acceptance and the existence of a
binding agreement between Tenant and Landlord may then be evidenced only by
Landlord’s execution of this Lease.

     18.25 Generator. Landlord hereby grants Tenant the right to install,
maintain and replace from time to time a back-up generator power system
(hereinafter each a “Generator”) in a location to be mutually agreed upon by
Tenant and Landlord on a rent free basis, subject to the following: (a)
applicable governmental laws and all private declarations; (b) the right of
Landlord to supervise all installation; (c) compliance with the conditions of
any bond or warranty maintained by Landlord on the Building; and (d) the
Generator shall be screened if required by applicable Laws or documents of
record. Tenant shall be responsible for the repair of any damage to any portion
of the Building caused by Tenant’s installation, use or removal of Generator.
The Generator shall remain the exclusive property of Tenant, and Tenant shall
have the right to remove the Generator at any time during the term of the Lease
so long as Tenant is not in default. Tenant shall protect, defend, indemnify and
hold harmless Landlord from and against any and all claims, damages,
liabilities, costs or expenses of every kind and nature (including without
limitation reasonable attorneys’ fees) imposed upon or incurred by or asserted
against Landlord arising out of Tenant’s installation, maintenance, use or
removal of the Generator. Other than access by Landlord or its contractors
pursuant to the terms of this Lease, or access by companies providing utilities
to the Building, Landlord shall not grant third parties access or usage rights
to the Generator. Upon request by Landlord, Tenant agrees to execute Landlord’s
Standard Generator License, the form of which is attached hereto as EXHIBIT “J”.

     18.26 Rooftop Rights. It is understood that Tenant desires to use certain
space on the roof (“Roof Space”) of the Building to install, operate and
maintain antennas and/or satellite dishes and desires to connect such

- 31 -

--------------------------------------------------------------------------------

equipment to the Premises (collectively, “Roof Equipment”) for use in the
Premises (but for no other use). Subject to the terms and conditions of this
Section 18.26, Landlord hereby agrees to allow Tenant the non-exclusive right to
use the Roof Space, during the Term for the installation, operation and
maintenance of the Roof Equipment. Tenant shall be solely responsible for the
installation of the Roof Equipment and shall, as a condition to installing and
maintaining the Roof Equipment and at Tenant’s sole cost and expense, (i) submit
plans and specifications depicting the size, location and manner of installation
of the Roof Equipment for Landlord’s approval as provided herein, and (ii)
secure all necessary consents and approvals from all applicable governmental
authorities and pursuant to all private declarations to construct, operate and
maintain the Roof Equipment. The Roof Equipment shall be installed subject to
and in accordance with the conditions and limitations set forth in Article 8, as
and to the extent applicable, which conditions and limitations are incorporated
herein by reference and made a part hereof. The Roof Space shall be considered
part of the Premises for purposes of Tenant’s maintenance, indemnity and
insurance obligations under this Lease, including without limitation Article 8
of the Lease. All such equipment shall be constructed and maintained by Tenant
in good repair and working condition, in accordance with Laws, and in compliance
with the requirements of the insurers of the Building, and Tenant shall comply
with any and all reasonable rules and regulations concerning the operation or
maintenance of the Roof Equipment as Landlord may adopt from time to time.
Tenant shall pay all taxes of any kind or nature whatsoever levied upon the Roof
Equipment and all licensing fees, franchise taxes and other charges, expenses
and other costs of any nature whatsoever relating to the construction,
ownership, maintenance and operation of the Roof Equipment. Tenant shall supply
all electrical power for the normal operation of the Roof Equipment, which
utility supply shall be separately metered and paid for by Tenant unless no
other tenants occupy any portion of the Building. In the event other tenants
occupy any portion of the Building, then Tenant agrees, at its cost, to have
such utility supply separately metered. The installation and operation of the
Roof Equipment shall not interfere with the safety or operation of the Building,
shall not cause any labor dispute, and shall not violate in any respect any
provision or requirement of any warranty, bond or guaranty covering the roof or
any other portion of the Building. Tenant shall ensure that the Roof Equipment
shall not interfere with the operation of any other communications, electric or
other equipment at the Building or the office park. Landlord will require that
any other party seeking access to the roof of the Building to take commercially
reasonable measures to avoid damage to or interference with the Roof Equipment
(provided Tenant is then in compliance with the requirements of this Section
18.26). Landlord reserves the right to use or license other portions of the
Building or the office park for any other purpose, communications or otherwise.
Landlord reserves the right to reasonably designate, limit, restrict and control
any service by third parties in or to the Building and the right to make
repairs, alterations, additions or improvements, whether structural or
otherwise, in and about the Building, or any part thereof outside of the
Premises. The foregoing rights shall be exercisable without notice and without
liability to Tenant and without effecting an eviction, constructive or actual,
or disturbance of Tenant’s use or possession, or giving rise to any claim for
setoff or abatement of Tenant hereunder so long as the Premises is not rendered
untenantable as a result thereof. Upon receipt, Tenant shall give to Landlord
copies of any notices which Tenant receives from third parties that any of the
Roof Equipment is or may be in violation of any Law. Tenant, upon termination of
this Lease, vacation of the Premises, or the removal or alteration of the Roof
Equipment for any reason, shall be responsible for the repair, painting, and/or
replacement of the Building surface where the Roof Equipment is attached. Upon
request by Landlord, Tenant agrees to execute Landlord’s standard communication
license agreement.

     18.27 Title. To the best of Landlord’s knowledge, Landlord is unaware of
any restrictions, easements, covenants, declarations or similar agreements which
affect the Premises which are not disclosed on the title commitment delivered to
Tenant by Landlord on or before the date hereof.

     18.28 Landlord’s Representations Regarding Legal Proceedings. Landlord
represents and warrants that, to the best of its knowledge, as of the date
hereof (a) there are no pending claims, causes of action, foreclosure
proceedings, filings of involuntary or voluntary bankruptcy or insolvency
petitions, appointments of receivers, assignments for the benefit of creditors,
lawsuits, or judgments against the Property, which will adversely affect
Landlord’s ability to perform its obligations hereunder.

[The remainder of this page is intentionally left blank]

- 32 -

--------------------------------------------------------------------------------

     Landlord and Tenant each caused this Lease to be executed and delivered by
its duly authorized representative to be effective as of the Effective Date.

LANDLORD:

CORPORATE RIDGE, L.L.C.,
a Delaware limited liability company   By: /s/ David M. Harrison  

--------------------------------------------------------------------------------

Name:   David M. Harrison  

--------------------------------------------------------------------------------

Title: V.P.  

--------------------------------------------------------------------------------

  TENANT:   AMERICAN TELECONFERENCING SERVICES, LTD.,
d/b/a PREMIERE GLOBAL SERVICES   By: /s/ Michael E. Havener  

--------------------------------------------------------------------------------

Name: Michael E. Havener  

--------------------------------------------------------------------------------

Title: Chief Financial Officer  

--------------------------------------------------------------------------------

- 33 -

--------------------------------------------------------------------------------

EXHIBIT “A”
DEFINITIONS

     “Additional Rent” means any charge, fee or expense (other than Basic Rent)
payable by Tenant under this Lease, however denoted.

     “Affiliate” means any person or entity that, directly or indirectly,
controls, is controlled by or is under common control with Tenant. For purposes
of this definition, “control” means possessing the power to direct or cause the
direction of the management and policies of the entity by the ownership of a
majority of the voting interests of the entity.

     “Alteration” means any change, alteration, addition or improvement to the
Premises or Property.

     “Bankruptcy Code” means the United States Bankruptcy Code as the same now
exists and as the same may be amended, including any and all rules and
regulations issued pursuant to or in connection with the United States
Bankruptcy Code now in force or in effect after the Effective Date.

     “Basic Rent” means the basic rent amounts specified in the Basic Terms.

     “Basic Terms” means the terms of this Lease identified as the “Basic Terms”
before Article 1 of the Lease.

     “Building” means that certain office building of approximately 88,050
rentable square feet constructed on the Land.

     “Building Rules” means those certain rules attached to this Lease as
EXHIBIT “E”, as the same may be amended from time to time in accordance with
this Lease.

     “Business Days” means any day other than Saturday, Sunday or Holidays.

     “Business Hours” means Monday through Friday from 7:00 a.m. to 7:00 p.m.,
excluding Holidays.

     “Claims” means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys’ fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.

     “Commencement Date” means the commencement date specified in the Basic
Terms, subject to Section 1.2.2 herein.

     “Commencement Date Memorandum” means the form of memorandum attached to the
Lease as EXHIBIT “D.”

     “Contractor” means Opus Northwest Construction, L.L.C. or its Affiliates.

     “Event of Default” means the occurrence of any of the events specified in
Section 14.1 of the Lease.

     “Excess Expenses” means the total amount of Property Taxes and Operating
Expenses due and payable with respect to the Property during any calendar year
of the Term minus the product obtained by multiplying the Expense Stop specified
in the Basic Terms by the number of rentable square feet in the Building.

     “Expiration Date” means the expiration date specified in the Basic Terms,
subject to Section 1.2.1 herein.

     “Force Majeure” means acts of God; strikes; lockouts; labor troubles
(solely caused by Landlord’s actions); inability to procure materials; inclement
weather; governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any governmental licenses, permissions or authorities
(despite commercially reasonable pursuit of such licenses,

- 34 -

--------------------------------------------------------------------------------

permissions or authorities); and other similar or dissimilar causes beyond
Landlord’s reasonable control; provided Force Majeure shall not include site
conditions (whether or not known to Landlord) or weather delays (other than as
to the Site Facilities) after the Building has been fully enclosed during
construction.

     “Guarantor” means the guarantor identified in the Lease, and any person or
entity at any time providing a guaranty of all or any part of Tenant’s
obligations under this Lease.

     “Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” “solid
waste,” or words of similar import in any federal, state or local statute, law,
ordinance or regulation now existing or existing on or after the Effective Date
as the same may be interpreted by government offices and agencies.

     “Hazardous Materials Laws” means any federal, state or local statutes,
laws, ordinances or regulations now existing or existing after the Effective
Date that control, classify, regulate, list or define Hazardous Materials or
require remediation of Hazardous Materials contamination.

     “Holidays” means New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

     “Improvements” means the Landlord’s Improvements and the Tenant’s
Improvements.

     “Improvement Allowance” means the allowance for the construction of
Tenant’s Improvements in the amount of $42.76 per rentable square feet, as more
fully set forth in the Lease.

     “IRBs” shall having the meaning set forth in the recital to this Lease.

     “Land” means that certain real property legally described on the attached
EXHIBIT “B.”

     “Landlord” means only the owner or owners of the Property at the time in
question.

     “Landlord Parties” means Landlord and Property Manager and their respective
officers, directors, partners, shareholders, members and employees.

     “Landlord’s Improvements” means the Building and the Site Facilities, to
the extent described on the outline specifications attached as EXHIBIT “F-1” and
those additional improvements described on EXHIBIT “F” attached hereto.

     “Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Property or the use or occupancy of the Property, including,
without limitation, Hazardous Materials Laws.

     “Lease” means this Office Lease Agreement, as the same may be amended or
modified after the Effective Date.

     “Maximum Rate” means interest at a rate equal to the lesser of (a) six
percent (6%) above the Prime Rate (as published in the Wall Street Journal) per
annum (not to exceed 18%); or (b) the maximum interest rate permitted by law.

     “Mortgage” means any mortgage, deed of trust, ground lease, “synthetic”
lease, security interest or other security document of like nature that at any
time may encumber all or any part of the Property and any replacements,

- 35 -

--------------------------------------------------------------------------------

renewals, amendments, modifications, extensions or refinancings thereof, and
each advance (including future advances) made under any such instrument.

     “Net Rent” means all Rent (as defined below) that Landlord actually
receives from any reletting of all or any part of the Premises, less any
indebtedness from Tenant to Landlord other than Rent (which indebtedness is paid
first to Landlord) and less the Re-entry Costs (which costs are paid second to
Landlord).

     “Notices” means all notices, demands or requests that may be or are
required to be given, demanded or requested by either party to the other as
provided in the Lease.

     “Operating Expenses” means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, as determined by Landlord’s
accountant in accordance with generally accepted accounting principles
consistently followed, including, but not limited to, the following: insurance
premiums (including loss of rents) on property insurance maintained by Landlord
hereunder and deductible amounts under such property insurance policies of not
more than $100,000.00 (which shall be amortized on a straight line basis for a
period of five (5) years beginning in the calendar year in which such deductible
was paid); assessments under any private declarations affecting the Property;
maintenance and repair costs for the maintenance or repair of areas or items
that are Landlord’s responsibility to maintain under the Lease; steam,
electricity, water, sewer, gas and other utility charges; fuel; lighting; window
washing; janitorial services; trash and rubbish removal; costs of maintaining
drives, parking areas and any parking facilities or garages, wages payable to
persons at the level of on-site manager and below whose duties are connected
with maintaining and operating the Property (but only for the portion of such
persons’ time allocable to the Property), which are paid in connection with such
persons (allocated in a manner consistent with such persons’ wages); amounts
paid to contractors or subcontractors for work or services performed in
connection with maintaining and operating the Property; all costs of uniforms,
supplies and materials used in connection with maintaining, repairing and
operating the Property; all services, supplies, repairs, replacements or other
expenses for maintaining and operating the Property; costs of complying with
Laws enacted after the Commencement Date; reasonable management fees (not to
exceed 4% of gross revenues generated at the Property); and such other expenses
as may ordinarily be incurred in connection with maintaining and operating an
office building similar to the Property. The term “Operating Expenses” does not
include (i) cost of alterations, capital improvements, equipment replacement and
other items which under generally acceptable accounting principles are properly
classified as capital expenditures, including any rental payments under capital
leases that, if purchased, would be classified as capital expenditures under
generally acceptable accounting principles (provided, notwithstanding the
foregoing, capital improvements for legal requirements for future compliance and
capital improvements for cost-saving mechanisms may be passed through to Tenant
so long as they are amortized over their reasonable life (as more fully set
forth below); (ii) the cost of repairs, restoration or other work occasioned by
fire, windstorm or other insurable casualty other than the amount of any
deductible under any property insurance policy of not more than $100,000.00
(regardless whether the deductible is payable by Landlord in connection with a
capital expenditure; provided such deductible shall be amortized on a straight
line basis for a period of five (5) years beginning in the calendar year in
which such deductible was paid); (iii) expenses Landlord incurs in connection
with leasing or procuring tenants (including, without limitation, legal fees and
disbursements, leasing commissions, advertising and promotional) or renovating
space for new or existing tenants (including, without limitation, expenses
incurred by Landlord to prepare, renovate, repaint, redecorate or perform any
other work in any space leased to an existing tenant or prospective tenant of
the Building (other than Tenant)); (iv) legal expenses including without
limitation incident to Landlord’s enforcement of any lease, lease disputes,
lease negotiation and in connection with any financing, sale or syndication of
the Property; (v) interest or principal payments on any mortgage or other
indebtedness of Landlord or any cost of financing or refinancing; (vi) leasing
commissions; (vii) advertising or promotional expenses; (viii) any ground rent,
additional rent, or other costs payable to the Prime Lease or any ground lease
on the Property; (ix) overtime HVAC or electricity costs; (x) cost of any
special service provided to a tenant or occupant of the Building which is not
provided generally to all tenants of the Building (including Tenant); (xi) any
cost representing an amount paid for services or materials to a related person,
firm or entity to the extent such amount exceeds the amount that would be paid
for such services or materials at the then-existing market rates to an unrelated
person, firm or entity; (xii) allowance or expense for depreciation or
amortization; (xiii) expenses incurred for the repair, maintenance or operation
of any pay-parking garage, including but not limited to salaries and benefits of
any attendants, electricity, insurance and taxes; (xiv) expenses for the
replacement of any items covered and reimbursed under warranties, guaranties or
service contracts (but only if paid after claim by Landlord); (xv) cost of any
penalty or fine incurred by Landlord due to Landlord’s negligence in violating
of any federal, state or local

- 36 -

--------------------------------------------------------------------------------

law or regulation and any interest or penalties due for late payment by Landlord
of any Operating Expenses (unless caused by Tenant’s failure to timely pay its
share of such Operating Expenses); (xvi) the cost of correcting defects in base
building construction or Landlord’s Improvements (i.e. excluding normal
maintenance and repair expenses) within the one (1) year warranty period
pursuant to the Warranty Terms; (xvii) costs incurred which are reimbursed by
tenants of the Building (including Tenant) or third parties (including insurance
companies); (xviii) management fees in excess of 4% of gross revenues generated
at the Property; (xix) wages, costs and salaries associated with home office or
off-site employees of Landlord, including, without limitation, the salaries and
other compensation of executive officers of the Landlord senior to the
individual Building manager; (xx) Landlord’s general corporate overhead and
administrative expenses except if it is solely connected to the Building; (xxi)
costs incurred in connection with the removal or abatement of asbestos or other
hazardous materials or substances from within, upon or beneath the Building
unless caused by Tenant including, without limitation, costs incurred by
Landlord under Section 5.5 of the Lease; (xxii) the operating expenses incurred
by Landlord, if any, relative to retail stores, hotels and any specialty service
in the Building; (xxiii) capital expenditures to modify the HVAC system to
eliminate the need for CFCs or replacement of CFCs with a substitute coolant;
(xxiv) cost of sculptures, paintings and other objects of art; (xxv) income,
excess profits or franchise taxes or other such taxes imposed on or measured by
the income of Landlord from the operation of the Building; (xxvi) cost of signs
in or on the Building identifying the owner of the Building or other tenant’s
signs; (xxvii) costs arising from Landlord’s charitable or political
contributions; (xxviii) cost of repairs necessitated by Landlord’s gross
negligence or willful misconduct, or of correcting any defects in the Building
construction, materials, or equipment within the one (1) year warranty period
under the Warranty Terms; (xxix) HVAC modifications and replacement obligations
necessary to comply with any Clean Air Act requirements, including ASHRAE
standards, for the following: maintenance, fresh air, chlorofluorocarbons and
hydrochlorofluorocarbons; future compliance costs may be passed through to
Tenant so long as they are amortized in over the useful life of the respective
item; costs associated with the removal of substances considered to be
detrimental to the environment or the health of occupants of the Building; (xxx)
any charge for Landlord’s income tax, excess profit tax, franchise tax, or like
tax on Landlord’s net income and tax penalties incurred as a result of
Landlord’s gross negligence, inability or unwillingness to make payments and/or
to file any income tax or informational returns when due (unless caused by
Tenant); (xxxi) assessments and premiums which are not specifically charged to
Tenant because of what Tenant has done, which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law and not included as operating expenses except in the year in
which the assessment or premium installment is actually paid; provided, however,
that if the prevailing practice of other comparable office buildings in the
vicinity of the Building to pay such assessments or premiums on an earlier
basis, such assessments or premiums shall be included in operating expenses as
paid by Landlord; in no event, however, shall Landlord include any accrued
interest (resulting from such assessments or premiums) in its computation of
operating expenses; (xxxii) expenses, including rent, associated with
maintaining a leasing or marketing office; (xxxiii) expenses in connection with
repairs or other work associated by the exercise of the right of a Taking (but
subject to the terms of the Lease); (xxxiv) expenses incurred by Landlord, if
any, in connection with the operation, cleaning, repair, safety, management,
security, maintenance or other services of any kind provided to any portions of
the Building which are leased or designed to be used for retail, garage or
storage purposes; (xxxv) any compensation paid to clerks, attendants or other
persons in commercial concessions operated by Landlord; (xxxvi) bad debt loss,
rent loss or reserves for bad debt or rent loss; and (xxxvii) operating or
repair reserves established by Landlord. Notwithstanding the foregoing
exclusions to Operating Expenses, if Landlord installs equipment in, or makes
improvements or alterations to, the Property (i) to reduce energy, maintenance
or other costs, (ii) to comply with any Laws which affect the Building or by any
applicable governmental authority (including as set forth in Section 7.2.2) or
(iii) to correct any defects after the one (1) year warranty period under the
Warranty Terms, then Landlord may include such costs as Operating Expenses,
including reasonable charges for interest paid on the investment and reasonable
charges for depreciation of the investment so as to amortize the investment over
the reasonable life of the equipment, improvement or alteration on a straight
line basis, but not to exceed the annual savings arising from such improvement
or alteration. Tenant shall have the ability to reasonably increase or decrease
the scope of services provided by Landlord to Tenant under this Lease (after
reasonable notice from Tenant to Landlord); provided the cost of all such
services shall be included in “Operating Expenses” hereunder.

     “Premises” means that certain space situated in the Building shown and
described in the Basic Terms.

     “Prime Lease” shall have the meaning set forth in the recital to this
Lease.

- 37 -

--------------------------------------------------------------------------------

     “Profits” means the gross revenue received from the assignee or sublessee
during the sublease term or during the assignment, less: (i) the gross revenue
paid to Landlord by Tenant during the period of the sublease term or during the
assignment; (ii) the gross revenue paid to Landlord by Tenant for all days the
portion of the premises in question was vacated from the date that Tenant first
vacated that portion of the premises until the date the assignee or sublessee
was to pay rent; (iii) any improvement allowance or other economic concession
(planning allowance, moving expenses, etc.), paid by Tenant to sublessee or
assignee; (iv) brokers’ commissions; (v) attorneys’ fees; (vi) lease takeover
payments; (vii) costs of advertising the space for sublease or assignment; and
(viii) unamortized cost of initial and subsequent improvements to the premises
by Tenant.

     “Property” means, collectively, the Land, Building and all other
improvements on the Land.

     “Property Manager” means the property manager specified in the Basic Terms
or any other agent Landlord may appoint from time to time to manage the
Property.

     “Property Taxes” means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, tax, in
lieu tax, levy, charge, penalty or similar imposition imposed by any authority
having the direct or indirect power to tax, including but not limited to, (a)
any city, county, state or federal entity, (b) any school, agricultural,
lighting, drainage or other improvement or special assessment district, (c) any
governmental agency, or (d) any private entity having the authority to assess
the Property under any encumbrances affecting the Property. The term “Property
Taxes” also includes any payments-in-lieu-of-taxes (i.e. PILOT payments) under
the IRBs. The term “Property Taxes” further includes all charges or burdens of
every kind and nature Landlord incurs in connection with using, occupying,
owning, operating, leasing or possessing the Property, without particularizing
by any known name and whether any of the foregoing are general, special,
ordinary, extraordinary, foreseen or unforeseen; any tax or charge for fire
protection, street lighting, streets, sidewalks, road maintenance, refuse,
sewer, water or other services provided to the Property. The term “Property
Taxes” does not include Landlord’s state or federal income, franchise, estate or
inheritance taxes, income tax on rents or rentals (which shall not include a
“rent tax”, if any), excess profits or revenue, gross receipts, sales or
transaction taxes, excise tax, gift tax, gains tax, corporation tax, capital
levy transfer, or other similar tax or charge that may be payable by or
chargeable to Landlord under any present or future Law.

     “Punch List” means a list of Tenant’s Improvements items that were either
(a) not properly completed by Contractor or (b) in need of repair, which list is
prepared in accordance with Section 17.1.10.

     “Re-entry Costs” means all reasonable and customary costs and expenses
Landlord incurs (a) maintaining or preserving the Premises after an Event of
Default; (b) recovering possession of the Premises, removing persons and
property from the Premises (including, without limitation, court costs and
reasonable attorneys’ fees) and storing such property; (c) reletting the
Premises; and (d) real estate commissions, advertising expenses and similar
expenses paid or payable in connection with reletting all or any part of the
Premises.

     “Related Assignee” means: (i) a parent, subsidiary, Affiliate or successor
(by merger, consolidation or transfer of assets or otherwise), ) an entity which
purchases substantially all of the interests in or assets of Tenant or an
operating division, group, or department of Tenant, or which purchases the
majority of Tenant’s business as conducted in the Premises, (iii) any Affiliate
or successor entity of Tenant in connection with a public offering of stock of
Tenant or with the “spin-off” of an operative division, group or department of
Tenant (provided the resulting entity has at the same or greater net worth of
Tenant at the time of such public offering or spin-off); (iv) recipient of a
transfer any interest in Tenant including, without limitation, a majority or
controlling interest in Tenant; (v) an entity or entities created by the
division of Tenant into one or more separate corporations, partnerships, or
other entities; and (vi) transferee in connection with the public offering of
the stock of Tenant, any affiliated or successor entity of Tenant, or any entity
created in connection with the “spin-off” of an operating division, group, or
department of Tenant.

     “Rent” means, collectively, Basic Rent and Additional Rent.

     “Site Facilities” means the parking area, driveways, landscaped areas and
ponds, if any, and other areas of the Property serving the Building, subject to
cross-easements and all private declarations.

- 38 -

--------------------------------------------------------------------------------

     “Substantial Completion” means the date a temporary Certificate of
Occupancy is issued for the Premises for Landlord’s Improvements and Tenant’s
Improvements.

     “Structural Alterations” means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building.

     “Taking” means the exercise by a Condemning Authority of its power of
eminent domain on all or any part of the Property, either by accepting a deed in
lieu of condemnation or by any other manner.

     “Tenant” means the tenant identified in the Lease and such tenant’s
permitted successors and assigns. In any provision relating to the conduct, acts
or omissions of “Tenant,” the term “Tenant” includes the tenant identified in
the Lease and such tenant’s representatives, agents, employees, contractors,
successors, assigns.

     “Tenant Delay” means any delay caused by Tenant beyond dates otherwise
provided for Tenant’s performance, including, without limitation, with respect
to Tenant’s failure to timely prepare or approve a space plan for the Tenant’s
Improvements, Tenant’s failure to timely prepare or approve the final plans and
any delay from any revisions Tenant proposes to approved final plans and any
delay caused by Tenant affecting Landlord’s performance of the Landlord’s
Improvements and Tenant’s Improvements hereunder.

     “Tenant’s Improvements” means the improvements to the Premises described on
the attached EXHIBIT “H.”

     “Tenant Parties” means Tenant, Guarantor and their affiliates and their
respective officers, directors, partners, shareholders, members, invitees and
employees.

     “Tenant’s Share of Excess Expenses” means the product obtained by
multiplying the amount of Excess Expenses for the period in question by the
Tenant’s Share of Excess Expenses Percentage.

     “Tenant’s Share of Excess Expenses Percentage” means the percentage
specified in the Basic Terms, as such percentage may be adjusted in accordance
with the terms and conditions of this Lease.

     “Term” means the initial term of this Lease specified in the Basic Terms
and, if applicable, any renewal term then in effect.

     “Transfer” means an assignment, mortgage, pledge, transfer, sublease,
license, or other encumbrance or conveyance (voluntarily, by operation of law or
otherwise) of this Lease or the Premises or any interest in this Lease or the
Premises. Transfer shall expressly not include i) any transfer of publicly
traded securities, ii) any transfer of interests in Guarantor, iii) any
assignment, mortgage, pledge, transfer or other encumbering or disposal
(voluntarily, by operation of law or otherwise) of any ownership interest in
Tenant.

     “Warranty Terms” means, collectively, the punch list and construction
warranty provisions of Section 17.1 of the Lease.

- 39 -

--------------------------------------------------------------------------------